TABLE OF CONTENTS

Exhibit 10.1

LICENSE, DEVELOPMENT AND SUPPLY AGREEMENT

BETWEEN

MENARINI INTERNATIONAL OPERATIONS LUXEMBOURG SA

AND

CV THERAPEUTICS, INC.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

1.0

   DEFINITIONS    3

2.0

   GOVERNANCE    15

3.0

   LICENSES    21

4.0

   UP-FRONT FEE, MILESTONES AND ROYALTIES    24

5.0

   PAYMENT PROCEDURES AND RECORDS    30

6.0

   COMMERCIALIZATION AND DILIGENCE    34

7.0

   REGULATORY    40

8.0

   SAFETY    43

9.0

   MANUFACTURING AND SUPPLY OF PRODUCT    45

10.0

   OPTION FOR CVT TO DETAIL THE PRODUCT    47

11.0

   PRODUCT DEVELOPMENT    49

12.0

   INTELLECTUAL PROPERTY AND INFRINGEMENT    55

13.0

   CONFIDENTIALITY    59

14.0

   REPRESENTATIONS AND WARRANTIES    61

15.0

   INDEMNIFICATION AND INSURANCE    63

16.0

   TERM AND TERMINATION    66

17.0

   DISPUTE RESOLUTION    70

18.0

   MISCELLANEOUS PROVISIONS    71

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LICENSE, DEVELOPMENT AND SUPPLY AGREEMENT

This License, Development and Supply Agreement is entered into and made
effective as of the 12 th day of September, 2008 (“Effective Date”) by and
between CV Therapeutics, Inc. a Delaware corporation having its principal place
of business at 3172 Porter Drive, Palo Alto, California 94304, (“CVT”), and
Menarini International Operation Luxembourg SA, a Luxembourg corporation, having
its principal place of business at 1 Avenue de la Gare, L-1611, Luxembourg GD
(“MIOL”). CVT and MIOL are each hereafter referred to individually as a “Party”
and collectively as the Parties.

WHEREAS, CVT is the owner or exclusive licensee of certain CVT Patent Rights and
CVT Know-How relating to the Compound and/or the Product (as such terms are
defined below), and the use thereof;

WHEREAS, CVT wishes to grant MIOL rights under such intellectual property
seeking a partner for the development and commercialization of the Product in
the Territory;

WHEREAS, MIOL wishes to obtain an exclusive license to such CVT Patent Rights
and CVT Know-How so that MIOL may assist in the development of, and obtain the
rights to Commercialize the Compound in the Territory (as defined below); and

WHEREAS, CVT is willing to grant such a license to MIOL on the terms set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Parties agree as follows:

1.0 DEFINITIONS

The terms defined elsewhere in this Agreement shall have the meanings specified
herein. The following terms shall have the following meanings for purposes of
this Agreement: Terms defined in the singular shall have the same meaning when
used in the plural, and vice versa, unless stated otherwise.

1.1 “Action” shall mean any claim, action, cause of action or suit (whether in
contract or tort or otherwise), litigation (whether at law or in equity, whether
civil or criminal), controversy, assessment, arbitration, investigation,
hearing, charge, complaint, demand, notice or proceeding of, to, from, by or
before any Government Authority.

1.2 “Additional Indication” shall have the meaning set forth in Section 11.3(a).

1.3 “Adverse Event, Adverse Drug Reaction, AE or Serious Adverse Event” shall
have the meaning set forth in Section 8.1(c).

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.4 “Affiliate” of any Party means any corporation, firm, limited liability
company, partnership or other entity which directly or indirectly controls or is
controlled by or is under common control with a Party to this Agreement. For
purposes of this Section 1.4, “control” means ownership, directly or indirectly
through one or more Affiliates, of fifty percent (50%) or more of the shares of
stock entitled to vote for the election of directors, in the case of a
corporation, or fifty percent (50%) or more of the equity interests in the case
of any other type of legal entity, or status as a general partner in the case of
any partnership, or any other arrangement whereby a Party controls or has the
right to control the Board of Directors or equivalent governing body or
management of a corporation or other entity.

1.5 “Agreement” shall mean this License, Development and Supply Agreement,
including any exhibits or other attachments hereto, as the same may be validly
amended by the Parties from time to time.

1.6 “Alliance Manager” shall have the meaning set forth in Section 2.5.

1.7 “CGMP” or “CGMP Regulations” shall mean those practices in the manufacture
of pharmaceutical products that are recognized as the current good manufacturing
practices, including but not limited to EU Directives 2003/94/EC code of GMP and
2001/83/EC as amended by 2004/27/EC code of practice for the QP, and all other
relevant EU and UK principles and guidelines, ICH Tripartite Guidance Q7A and
guidance documents relating to GMP and GDP as well as applicable US Current Good
Manufacturing Practices (21 CFR 210 and 211) that govern the standards of
manufacture for any product intended for human use, as appropriate.

1.8 “Combination Product” shall mean any pharmaceutical product that (a) is a
fixed dose combination product containing the Compound and one or more other
active pharmaceutical compounds and/or active ingredients (a “FDC”), or (b) is
any Product packaged and sold together with another pharmaceutical product for a
single invoiced price (a “Co-Packaged Product”).

1.9 “Commercialization” or “Commercialize” shall mean all activities directed to
Marketing, Distribution, Detailing, promotion importing, exporting or selling
the Product in the Territory during the Term of the Agreement and all activities
directed to obtaining Pricing Approvals for the Product in the Territory.

1.10 “Commercial Launch” shall mean that, in any given country in the Territory,
both the following conditions have been satisfied in such country: (a) Sales
Representatives are conducting Details in the country; and (b) the First
Commercial Sale Date has occurred. “Commercial Launch Date” shall mean the first
date on which such conditions have been satisfied.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.11 “Commercially Reasonable Efforts” shall mean [****]. “Commercially
Reasonable Efforts” shall be determined on a country-by-country basis for the
Product, and shall require that the Party, at a minimum: [****]. In addition, in
this Agreement and the Supply Agreement where [****] is obligated to use its
best efforts as to specified obligations, the Parties intend and agree that such
best efforts is a significantly higher standard of performance than Commercially
Reasonable Efforts as defined herein.

1.12 “Compound” shall mean the racemic form of the chemical substance having the
chemical name
(±)N-(2,6-dimethylphenyl)-4-[2-hydroxy-3-(2-methoxyphenoxy)propyl]-1-piperazine
acetamide (also known by the generic name of ranolazine) including salts
thereof. In addition, MIOL has a right of first negotiation in the Territory as
set forth in Section 3.5 below.

1.13 “Control” or “Controlled” shall mean, with respect to any intellectual
property right or any other intangible property under this Agreement, the
possession (whether directly or through an Affiliate) by license or ownership,
by a Party of the ability to grant to the other Party access, rights and/or a
license or sublicense as provided under this Agreement.

1.14 “Co-Packaged Product” shall have the meaning set forth in Section 1.8(b).

1.15 “CVT Detailing Option” shall have the meaning set forth in Section 10.1(a).

1.16 “CVT Detailing Option Exercise Notice” shall have the meaning set forth in
Section 10.1.

1.17 “CVT Independent Development” shall have the meaning set forth in
Section 11.4(a).

1.18 “Cover”, “Covering” and “Covered” shall mean, with respect to any Patent
Rights under this Agreement that, in the absence of a license granted under a
Valid Claim under said Patent Rights, the Development, Manufacture or
Commercialization of the Product would infringe such Patent Right.

 

1.19 “Cure Period” shall have the meaning set forth in Section 16.2.

 

1.20 “CVT Indemnified Parties” shall have the meaning set forth in
Section 15.2(b).

1.21 “CVT Know-How” shall mean any and all Know-How that is controlled by CVT as
of the Effective Date or at any time during the Term, that (a) relates to the
Compound and/or the Product (including any Know-How licensed to CVT by a Third
Party, developed by CVT or to which CVT has otherwise obtained rights under the
CVT/Roche Agreement and any Know-How arising in connection with any Phase IV
Study conducted by CVT pursuant to the Agreement), and (b) is used in, useful in
or necessary for the development, manufacture or commercialization of any
Product in the Field in the Territory or is covered by CVT Patent Rights.
Notwithstanding the foregoing, CVT Know-How shall not include any Joint Know-How
or any MIOL Know-How.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.22 “CVT Patent Rights” shall mean any and all Patent Rights that are
controlled by CVT as of the Effective Date or at any time during the Term
(including those Patents licensed to CVT by a Third Party, developed by CVT or
to which CVT has otherwise obtained rights under the CVT/Roche Agreement) that
Cover the Compound and/or the Product, its use or the manufacture thereof.
Notwithstanding the foregoing, CVT Patent Rights shall not include any Joint
Patent Rights or MIOL Patent Rights. The CVT Patent Rights as of the Effective
Date are set forth on Exhibit A.

1.23 “CVT Projects” shall have the meaning set forth in Section 11.6.

1.24 “CVT/Roche Agreement” shall mean that certain License Agreement between CVT
and Roche Palo Alto LLC (successor in interest by merger to Syntex (USA) Inc.),
dated March 27, 1996, as amended from time to time.

1.25 “Detail” or “Detailing” shall mean a face-to-face presentation of the
Product by a Sales Representative to a medical professional with prescribing
authority.

1.26 “Detailing Agreement” shall have the meaning set forth in Section 10.1(c).

1.27 “Development” or “Develop” shall mean all preclinical, non-clinical and
clinical research and drug development activities conducted by either Party with
respect to the Product or the Compound, and shall include, without limitation,
all toxicology, pharmacology and other discovery efforts, test method
development and stability testing, process development, formulation development,
delivery system development, quality assurance and quality control development,
statistical analysis, any clinical studies (but excluding any Phase IV Studies),
all activities relating to such pre-clinical or clinical studies and/or in
connection with seeking and/or obtaining any Regulatory Approval for any New
Indication (but excluding any activities directed to obtaining any Pricing
Approvals). “Development” shall not include any activities that relate to MIOL’s
election (if any) to Manufacture and supply Product under Article 9.0, or any
activities that relate to Pricing Approvals or Phase IV Studies conducted by CVT
or MIOL.

1.28 “Development Agreement” shall have the meaning set forth in Section 11.7.

1.29 “Development Costs” shall mean costs incurred by either Party as calculated
in accordance with GAAP or IFRS, as applicable, and with respect to Joint
Development only to the extent that such costs are incurred in accordance and
consistent with a mutually agreed upon Joint Development Plan and related budget
under Article 11.0. “Development Costs” shall include, without limitation:
(a) all out-of-pocket costs and expenses incurred including external
consultants; (b) the costs of internal personnel engaged in Development efforts,
which costs shall be determined by multiplying the time appropriately allocated
for the Party’s internal personnel to such Development (in

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

accordance with GAAP or IFRS) by the then-applicable FTE Rate, unless another
basis for determining such internal costs is otherwise agreed upon by the
Parties in writing; and (c) the costs and expenses of supplies for pre-clinical
and clinical studies set forth in the Joint Development Plan, including costs
and expenses of pre-clinical and clinical supplies of the Product and to
purchase and/or package comparator or combination drugs or devices and costs and
expenses of disposal of clinical supplies. “Development Costs” shall not include
costs and expenses of establishing MIOL or any Affiliate of MIOL as a primary or
secondary source supplier under Article 9.0, including without limitation, the
transfer of process and manufacturing technology and analytical methods, scale
up, process and equipment validation, initial manufacturing licenses, approvals
and inspections, VAT, import taxes, duties, and any other required taxes.

1.30 “Distribution” or “Distribute” shall mean activities specifically related
to distribution or sale of the Product in the Territory during the Term of the
Agreement, including, without limitation, order receiving and processing,
invoicing and collection, receiving and booking sales, customer services,
collection of data of sales to hospitals and other end users, credit, handling
returns of the Product, handling, logistics, warehousing, shipping, import,
export, distribution, and inventory and receivables.

1.31 “Effective Date” shall have the meaning set forth in the first paragraph of
this Agreement.

1.32 “EMEA” shall mean the European Medicines Agency or any successor agency
thereto.

1.33 [****] shall have the meaning set forth in Section 3.5(a).

1.34 “EU” shall mean the European Union or any successor thereto, and shall
include all countries and jurisdictions as may be added to the European Union
from time to time during the Term.

1.35 “European Patent Office” shall mean The European Patent Office or any
successor agency thereto.

1.36 “FDA” shall mean the United States Food and Drug Administration or any
successor thereto.

1.37 “FDC” shall have the meaning set forth in Section 1.8(a).

1.38 “Field” shall mean any human prescription use(s) where the Compound is the
sole active ingredient or is combined with another active ingredient.

1.39 “Firm Offer” shall have the meaning set forth in Section 9.1(d).

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.40 “First Commercial Sale Date” shall mean the date of the first commercial
sale of a Product in the Territory by or on behalf of MIOL or any sublicensee or
Affiliate of MIOL. “First Commercial Sale Date” shall not include the date of
any sale of the Product which is for the sole purpose of (a) obtaining
Regulatory Approval, (b) compassionate, named patient or similar use, or (c) use
for any Phase IV Study or other clinical study.

1.41 “Force Majeure Event” shall have the meaning set forth in Section 16.8.

1.42 “Fourth Detail” or “4° Pos.” shall mean a Detail in which Product
information is communicated along with information about other products by a
Sales Representative to a physician with the specified content as defined from
time to time by the Parties, where the Product information is the fourth product
information communicated by the Sales Representative.

1.43 “FTE” shall mean the annual full-time equivalent person year (consisting of
a total of 1,800 hours of work) for all personnel involved in Development or
other activities under this Agreement.

1.44 “FTE Rate” shall mean the rate of an FTE which shall initially be set at
[****] dollars ($US[****]) per FTE, and shall be adjusted in writing by the
Parties on the first business day of each calendar year by the annual percentage
increase or decrease in the applicable consumer price index.

1.45 “GAAP” shall mean United States generally accepted accounting principles
consistently applied by a Party.

1.46 “Governmental Authority” shall mean any federal, national, state,
provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).

1.47 “IFRS” shall mean International Financial Reporting Standards consistently
applied by a Party.

1.48 “Indemnified Party” and “Indemnifying Party” shall have the meaning set
forth in Section 15.3(a).

1.49 “Initial Indication” shall mean any use as [****].

1.50 “Joint Development” shall mean Development conducted jointly by CVT and
MIOL in accordance with Article 11.0.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.51 “Joint Development Committee” or “JDC” shall mean a committee established
by the Parties in accordance with Section 2.4 to oversee and manage the
applicable Law-compliant activities contemplated by the Agreement relating to
the Development of the Product under this Agreement.

1.52 “Joint Development Plan” shall mean the written mutually agreed upon
detailed written plan(s) for the Parties’ Joint Development efforts under
Article 11.0 during the Term, including the mutually agreed upon budgets for
Development Costs thereunder. Any “Joint Development Plan” under this Agreement
shall be drafted as a timeframe the Parties agree on in writing for the
particular Product opportunity with annual rolling plan and budget updates as
agreed upon by the Parties in writing. Any “Joint Development Plan” may be
amended from time to time during the Term as agreed upon by the Parties in
writing as provided in Section 2.4(c)(i).

1.53 “Joint Know-How” shall mean any and all modifications and/or improvements
to the CVT Know-How or CVT Patent Rights, solely to the extent that they relate
to the Compound and/or the Product, that (a) are used in, useful in or necessary
for the Development, Manufacture or Commercialization of any Product in the
Territory, and (b) are or have been conceived, reduced to practice, created,
developed and/or otherwise invented by or on behalf of CVT or MIOL (i) under any
Development Agreement between the Parties, (ii) in connection with any Phase IV
Study conducted by MIOL pursuant to the Agreement, or (iii) in connection with
any Manufacturing activities which may be conducted by MIOL in the event that
MIOL exercises its Manufacturing Option; provided, however, that Joint Know-How
shall not include any improvements or modifications to MIOL Know-How and MIOL
Patent-Rights, or Know-How that is based on or incorporates MIOL Know-How or
MIOL Patent Rights.

1.54 “Joint Operating Committee” or “JOC” shall mean a committee established by
the Parties in accordance with Section 2.3 to oversee and manage the applicable
Law-compliant activities contemplated by the Agreement relating to the
Commercialization of the Product.

1.55 “Joint Patent Rights” shall mean any and all Patent Rights Covering any
Joint Know-How. For the avoidance of doubt, Joint Patent Rights shall not
include any CVT Patent Rights, MIOL Patent Rights or any Patent Rights Covering
any CVT Know-How or MIOL Know-How.

1.56 “Joint Steering Committee” or “JSC” shall mean a committee established by
the Parties in accordance with Section 2.2 to oversee, review and manage the
applicable Law-compliant activities and obligations of the Parties as set forth
in the Agreement.

1.57 “Know-How” shall mean any and all information, data and materials, whether
proprietary or not and whether patentable or not, including, without limitation,
know how, trade secrets, technology, scientific, medical, clinical,
toxicological and technical information, processes and analytical methodology
useful in development, formulation, testing, analysis and manufacture, ideas,
concepts, formulas, methods, procedures, designs, compositions, plans,
documents, data, inventions, discoveries, works of authorship, compounds and
biologic materials.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.58 “Law” shall mean a federal, state or local or foreign or multinational law,
statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, or any government order, or any license, franchise, permit or
similar right granted under any of the foregoing, or any similar provision
having the force or effect of law.

1.59 “Losses” shall have the meaning set forth in Section 15.2(a).

1.60 “MAA” shall mean the Regulatory Approval application for the Product in the
Initial Indication filed by CVT with the EMEA as well as the Regulatory Approval
by EMEA of such application.

1.61 “Major European Country” shall mean any one (1) of the [****].

1.62 “Manufacturing” or “Manufacture” shall mean all activities directed solely
to sourcing of necessary raw materials, producing, processing, primary
packaging, labeling, quality assurance testing and release, shipping and storage
of the Product for the purposes of Commercialization in the Territory during the
Term of the Agreement, whether by or on behalf of CVT or MIOL.

1.63 “Manufacturing Cost” shall mean all of the following: [****].
“Manufacturing Cost” shall not include [****].

1.64 “Manufacturing Option for Bulk API” and “Manufacturing Option for
Tableting” shall have the meanings set forth in Sections 9.3(a) and (b).

1.65 “Market” or “Marketing” shall mean activities of a Party specifically
related to marketing, promotion, advertising, professional education,
product-related public relations, relationships with opinion leaders and
professional societies, market research, health care economic studies, all
lobbying and contacts with applicable Regulatory Authorities, Governmental
Authorities, purchasing organizations, health care organizations, consumers
organizations or other similar bodies in respect of Product pricing and
reimbursement and other similar activities relating to the Commercialization of
the Product, but for the avoidance of doubt, excluding any activities related to
the Detailing or Distribution of the Product.

1.66 “MIOL Indemnified Parties” shall have the meaning set forth in
Section 15.2(a).

1.67 “MIOL Know-How” shall mean any and all Know-How that is controlled by MIOL
and/or its Affiliates on the Effective Date of the Agreement or at any time
during the Term of the Agreement, except for any Know-How to the extent that it
(a) relates to the Compound and/or the Product, and (b) was conceived and
reduced to practice,

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

created, developed and/or otherwise invented (i) under any Development Agreement
between the Parties, or (ii) in connection with any Phase IV Study conducted by
MIOL or CVT pursuant to the Agreement. For the avoidance of doubt, MIOL Know-How
does not include any Joint Know-How or any CVT Know-How.

1.68 “MIOL Negotiation Period” and “MIOL Notification Period” shall have the
meanings set forth in Section 3.5(b).

1.69 “MIOL Opt-In” and “MIOL Later Opt-in” shall have the meanings set forth in
Sections 11.3(a) and (b).

1.70 “MIOL Patent Rights” shall mean any and all Patent Rights that are
controlled by MIOL and/or its Affiliates on the Effective Date of the Agreement
or at any time during the Term of the Agreement that Cover any MIOL Know-How.

1.71 “MIOL Selected Compounds” shall have the meaning set forth in
Section 3.5(b).

1.72 “Net Sales” shall mean, with respect to the Product, the gross invoiced
sales of the Product by MIOL, its Affiliates and its sublicensees to
non-sublicensee Third Parties, calculated in accordance with GAAP or IFRS (as
consistently applied by MIOL to sales of its pharmaceutical products) less the
following deductions (also calculated in accordance with GAAP or IFRS) to the
extent specifically relating to sales of the Product:

[****]

Sales of Product by and between MIOL and its Affiliates and sublicensees shall
not be considered sales to Third Parties and shall be excluded from Net Sales
calculations for all purposes. [****] shall be excluded from Net Sales
calculations for all purposes. In the event the Product is sold in any country
in the Territory as part of a Combination Product, the Net Sales of the Product
in such country, for the purposes of determining payments based on Net Sales
under this Agreement, shall be adjusted and determined as set forth on Exhibit B
to this Agreement.

1.73 “New Indication” shall mean the approval by the [****], which (a) is not
the Initial Indication or a label extension of the Initial Indication, and
(b) which includes any indication for the treatment of [****], or any other new
indication which shall be mutually agreed upon as a New Indication in writing by
the Parties.

1.74 “Party” shall mean either CVT or MIOL, and “Parties” shall mean CVT and
MIOL.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.75 “Patent Rights” shall mean any and all patents, patent applications,
provisional patent applications, substitutions, divisions, continuations,
continuations-in-part, non-provisional patent applications converted from
provisional patent applications and continued prosecution applications,
extensions, reissues, reexaminations, renewals, patents of addition, letters of
patent, letters of confirmation or registration, and foreign counterparts
thereof or therefore, as well as all supplementary protection certificates and
patent term extensions or restorations thereof.

1.76 “Periodic Safety Update Report” or “PSUR” shall mean a report of Adverse
Events in the format required by applicable legislation in the applicable
Territory prepared and submitted by a Party in respect of the Product on a
periodic basis to Regulatory Authorities, and which shall include updates on
urgent safety matters or issues, major signal detection and/or evaluation, and
changes in efficacy.

1.77 “Permitted Exploitation” and “Non-Permitted Exploitation” shall have the
meanings set forth in Section 11.4(a).

1.78 “Phase IV Study” shall mean (a) any study or data collection effort in
respect of the Product anywhere in the Territory that is initiated after receipt
of Regulatory Approval for the Product and is not intended to support or
maintain a Regulatory Approval, maintain a label or otherwise obtain a labeling
change, and (b) any study or data collection effort in respect of the Product
which is requested, mandated or required by a Governmental Authority for
purposes of maintaining the Regulatory Approval of the Product in any country or
jurisdiction in the Territory. For purposes of this Agreement, “Phase IV Study”
also includes all investigator-initiated studies of the Product in the
Territory.

1.79 “Pricing Approvals” shall mean, with respect to any individual country
within the Territory, all pricing and reimbursement approvals for the Product
from Government Authorities required by applicable Law or Governmental
Authorities.

1.80 “Primary Detail for Non-Specialist” or “1° Pos. Non-Specialist” shall mean
a Detail in which Product information is communicated along with information
about other products by a Sales Representative to a non-specialist physician
with the specified content as defined from time to time by the Parties, where
the Product information is the first product information communicated by the
Sales Representative (and where [****] of the time and emphasis during such
communication is focused on the Product [****]).

1.81 “Primary Detail for Specialist” or “1° Pos. Specialist” shall mean a Detail
in which Product information is communicated along with information about other
products by a Sales Representative to a specialist physician with the specified
content as defined from time to time by the Parties, where the Product
information is the first product information communicated by the Sales
Representative (and where at least [****] percent ([****]%) of the time and
emphasis during such communication is focused on the Product).

1.82 “Prime Rate” shall have the meaning set forth in Section 5.6.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.83 “Product” or “Products” shall mean any and all pharmaceutical products for
human use, in any delivery method, dosage form or formulation, containing the
Compound, whether as a sole active pharmaceutical ingredient or in combination
with any other active pharmaceutical ingredient or ingredients.

1.84 “Product Promotional Materials” shall have the meaning set forth in
Section 6.3.

1.85 “Regulatory Approval” shall mean the approval of the applicable Regulatory
Authority necessary for the Commercialization of the Product for any indication
in a country in the Territory. “Regulatory Approval” does not include any
Pricing Approvals.

1.86 “Regulatory Authority” shall mean any federal, national, multinational,
state, provincial or local regulatory agency, department, bureau or other
Governmental Authority with authority over the marketing and sale of a
pharmaceutical product in any country in the Territory, including without
limitation, the EMEA in the EU.

1.87 “Residual Royalty” shall have the meaning set forth in Section 4.3(b).

1.88 “Roche” shall mean Roche Palo Alto, LLC, a party to the CVT/Roche Agreement
(as successor in interest to Syntex).

1.89 “Safety Agreement” shall have the meaning set forth in Section 8.1(b).

1.90 “Sales Representative” shall mean an individual who engages in or manages
Details and other promotional efforts with respect to the Product and who is
employed by MIOL or its sublicensees or Affiliates.

1.91 “SEC” shall mean the United States Securities and Exchange Commission or
any successor agency thereto.

1.92 “Secondary Detail for Non-Specialist” or “2° Pos. Non-Specialist” shall
mean a Detail in which Product information is communicated along with
information regarding other products by a Sales Representative to a
non-specialist physician with the specified content as defined from time to time
by the Parties, where the Product information is the second product information
communicated by the Sales Representative (and where [****] of the time and
emphasis during such communication is focused on the Product [****]).

1.93 “Secondary Detail for Specialist” or “2° Pos. Specialist” shall mean a
Detail in which Product information is communicated along with information
regarding other products by a Sales Representative to a specialist physician
with the specified content as defined from time to time by the Parties, where
the Product information is the second product information communicated by the
Sales Representative (and where at least [****] percent ([****]%) of the time
and emphasis during such communication is focused on the Product).

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.94 “Shortfall Amount” shall have the meaning set forth in Section 6.1(c).

1.95 “Sublicensed Patent Rights” shall have the meaning set forth in
Section 12.2(b).

1.96 “Supply Agreement” shall have the meaning set forth in Section 9.1(a).

1.97 “Syntex” shall mean Syntex (USA) Inc, the entity to which Roche is a
successor in interest under the CVT/Roche Agreement.

1.98 “Tax” and “Taxes” shall have the meaning set forth in Section 5.3(b).

1.99 “Term” shall have the meaning set forth in Section 16.1.

1.100 “Territory” shall mean Austria, Belgium, Bulgaria, Cyprus, Czech Republic,
Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy
(including the San Marino Republic and Vatican City), Latvia, Lithuania,
Luxembourg, Malta, The Netherlands, Poland, Portugal, Romania, Slovakia,
Slovenia, the United Kingdom, Spain, Sweden, Iceland, Switzerland, Turkey,
Macedonia, Croatia, Albania, Bosnia Herzegovina, Liechtenstein, Macedonia,
Monaco, Montenegro, Norway, Serbia, Russia, Armenia, Azerbaijan, Belarus,
Kazakhstan, Kirghizstan, Moldova, Tajikistan, Turkmenistan, Ukraine, Uzbekistan,
Georgia, Argentina, Brazil, Guatemala, El Salvador, Honduras, Nicaragua, Panama,
Costa Rica, Belize, the Dominican Republic, Colombia, Venezuela, Chile, Peru,
Paraguay, and Uruguay.

1.101 “Third Detail” or “3° Pos.” shall mean a Detail in which Product
information is communicated along with information regarding other products by a
Sales Representative to a physician with the specified content as defined from
time to time by the Parties, where the Product information is the third product
information communicated by the Sales Representative.

1.102 “Third Party” shall mean any party other than CVT or MIOL or an Affiliate
of a Party.

1.103 “Third Party License” shall have the meaning set forth in Section 4.5(a).

1.104 “Trademarks” shall mean the Ranexa® and Latixa® trademarks, and any other
trademark(s) which the Parties may mutually agree from time to time should be
used instead of Ranexa® in any country in the Territory.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.105 “Valid Claim” shall mean (a) any claim in an issued, unexpired patent of
the CVT Patent Rights that (i) has not been cancelled, withdrawn, abandoned,
disclaimed, denied or rejected by any administrative agency or other body of
competent jurisdiction; and (ii) has not been revoked, held or admitted to be
invalid, or declared unpatentable or unenforceable in a decision of a court or
other body of competent jurisdiction that is unappealable or unappealed within
the time allowed for appeal; and (iii) has not been rendered unenforceable
through disclaimer or otherwise; and (iv) has not been lost through an
interference proceeding; and (v) provides enforceable rights with respect to the
exclusive sale of the Product in the Territory; or (b) any claim in any pending
application of CVT Patent Rights which (i) has neither been abandoned nor been
pending for more than five (5) years and (ii) would provide rights with respect
to the exclusive sale of the Product in the Territory if it should issue; or
(c) with respect to the Product, any applicable marketing, data protection or
other exclusivity provision for the Product under applicable Law anywhere in the
Territory.

1.106 “VAT” shall mean value-added tax.

2.0 GOVERNANCE

2.1 Generally. Subject to the other provisions of this Agreement, the Parties
agree that the principal objectives of this Agreement are the Development and
Commercialization of the Product, including support for obtaining Regulatory
Approval of the Product in the Territory. The Parties agree that they shall
establish a formal framework within which they will discuss strategies for
Development and Commercialization activities for the Product in the Territory.

2.2 Joint Steering Committee.

(a) Procedures. The formal framework referred to in Section 2.1 shall be headed
by a Joint Steering Committee as defined herein with such subcommittees as the
JSC may establish from time to time as it deems appropriate, including but not
limited to standing committees for Development and Commercialization as more
fully described herein. Within thirty (30) days after the Effective Date, the
Parties will establish a Joint Steering Committee, to oversee those activities
and obligations of the Parties under the Agreement as set forth herein and
ensure an optimal coordination between the Parties with respect to such
activities and obligations. The activities to be performed by the JSC shall
solely relate to governance under the Agreement and shall not involve delivery
of services. The JSC will be composed of at least two (2) senior level
representatives each from CVT and MIOL. Either Party may replace any or all of
its representatives at any time upon written notice to the other Party. During
the Term, from the Effective Date until the first anniversary of the Effective
Date, the JSC will be chaired by a senior executive of CVT and thereafter the
chair of the JSC shall rotate on an annual basis between CVT and MIOL on each
anniversary of the Effective Date. The chair will be responsible for scheduling
and calling meetings and for preparing the agenda for each meeting of the JSC,
which agenda shall be distributed to JSC members together with all meeting
materials prior to any scheduled meeting. Further procedures for operation of

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the JSC shall be decided by the JSC during their first meeting, which must be
held at the latest within thirty (30) days from the Effective Date. During such
meeting the JSC shall mutually agree, in writing, on the method for
determination timing, frequency and location of meetings and methods and
deadlines for distribution of materials and agendas. Meetings will be held in
person, through telephone or video conference or other mutually agreeable means.
Either Party may designate one or more substitutes to temporarily attend and
perform the functions of one or more of such Party’s members at any JSC meeting.
Other non-member representatives of the Parties may attend JSC meetings. Each
Party shall bear its own travel and personnel costs and expenses related to JSC
meetings. The JSC shall keep minutes of its meetings that record, in reasonable
detail, all decisions and all actions recommended or taken. Drafts of the
minutes shall be prepared and circulated by the JSC chair to the members of the
JSC within a reasonable time after the meeting, and shall be reviewed, approved
and/or revised as necessary prior to the next JSC meeting. Upon approval, final
minutes of each meeting shall be circulated to the members of the JSC by the
chair.

(b) Consensus; Dispute Resolution. The Parties will strive for good faith
consensus wherever possible and will resort to sole decision-making (where
authorized under this Agreement) or dispute resolution escalation (where
authorized under this Agreement) only after good faith efforts to break a
deadlock have failed. Each Party will have one (1) vote on the JSC. If the JSC
is unable to resolve a matter that is not within one Party’s express unilateral
decision-making authority under this Agreement, such matter shall be forwarded
for attempted resolution by good faith negotiations in accordance with the
dispute resolution procedures set forth in Article 17.0.

(c) Scope of the JSC. Subject to the other provisions of this Agreement
(including this Article 2.0 and Article 17.0), the JSC will have authority for
reviewing MIOL’s activities under this Agreement, including those pertaining to
Commercialization, Regulatory and safety, Development and Phase IV Studies,
including the following scope of authority:

(i) establishing a strategy for Commercialization and Development of the Product
in the Territory and overseeing the implementation of such strategy;

(ii) reviewing and approving all plans, programs, proposals and budgets
submitted by the JDC and JOC pursuant to Sections 2.3 and 2.4 and Article 11.0,
including without limitation Joint Development Plans, Phase IV Studies,
Marketing Plans and any material amendments thereto;

(iii) [****];

(iv) [****];

(v) achieving communication, collaboration, coordination and clarity between the
Parties relating to all material activities of the Parties under the Agreement;

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vi) overseeing the governance structure for and activities of other committees
contemplated by this Agreement, including overseeing the establishment and
organization of the standing JOC and JDC and any other committees organized by
the Parties pursuant to this Agreement from time to time during the Term, and
each such committee shall be subject to the oversight of the JSC. If any
committee established under this Agreement is not constituted or continued, any
reference to such committee in this Agreement shall be deemed to be a reference
to the JSC or such other committee to which the JSC may delegate responsibility
in writing;

(vii) performing such other functions as are appropriate to further the purposes
of this Agreement as determined by the Parties in writing from time to time; and

(viii) The JSC shall use good faith efforts to achieve consensus on all matters
and shall attempt to settle disputes that are unresolved by the JOC or the JDC;
provided, however, that if a dispute is not resolved within [****] days by the
JSC, such dispute shall be subject to the procedures set forth in Section 17.2.

It is understood between the Parties that under no circumstance, the activities
to be performed by the JSC are intended or allowed to violate any applicable Law
(including but not limited to any concurrence and/or antitrust Law).

2.3 Joint Operating Committee.

(a) Procedures. Within thirty (30) days after the Effective Date, the Parties
will establish a Joint Operating Committee as defined herein, to oversee those
activities and obligations of the Parties under the Agreement as set forth
herein and ensure an optimal coordination between the Parties with respect to
such activities and obligations. The activities to be performed by the JOC shall
solely relate to governance under the Agreement and shall not involve delivery
of services. The JOC will be composed of at least two (2) senior level
representatives each from CVT and MIOL. Either Party may replace any or all of
its representatives at any time upon written notice to the other Party. The JOC
will be chaired by a senior commercial manager of MIOL. The chair will be
responsible for scheduling and calling meetings and for preparing the agenda for
each meeting of the JOC, which agenda shall be distributed to JOC members
together with all meeting materials prior to any scheduled meeting. Further
procedures for operation of the JOC shall be decided by the JOC during their
first meeting, which must be held at the latest within thirty (30) days from the
Effective Date. During such meeting the JOC shall mutually agree, in writing, on
the method for determination timing, frequency and location of meetings and
methods and deadlines for distribution of materials and agendas. Meetings will
be held in person, through telephone or video conference or other mutually
agreeable means. Either Party may designate one or more substitutes to
temporarily

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

attend and perform the functions of one or more of such Party’s members at any
JSC meeting. Other non-member representatives of the Parties may attend JOC
meetings. Each Party shall bear its own travel and personnel costs and expenses
related to JOC meetings. The JOC shall keep minutes of its meetings that record,
in reasonable detail, all decisions and all actions recommended or taken. Drafts
of the minutes shall be prepared and circulated by the JOC chair to the members
of the JOC within a reasonable time after the meeting, and shall be reviewed,
approved and/or revised as necessary prior to the next JOC meeting. Upon
approval, final minutes of each meeting shall be circulated to the members of
the JOC by the chair.

(b) Consensus; Dispute Resolution. The Parties will strive for good faith
consensus wherever possible and will resort to sole decision-making (where
authorized under this Agreement) or dispute resolution escalation (where
authorized under this Agreement) only after good faith efforts to break a
deadlock have failed. Each Party will have one (1) vote on the JOC. If the JOC
is unable to resolve a matter within the scope of the JOC, such matter shall be
submitted to the JSC for good faith discussion and attempted resolution under
Section 2.2(b). If the Parties are unable to resolve such matter at the JSC,
such matter shall be forwarded for good faith discussion and attempted
resolution in accordance with the dispute resolution procedures set forth in
Article 17.0. In the event consensus cannot be achieved after such escalation,
MIOL shall have the final vote for all Commercialization issues in the
Territory.

(c) Scope of the JOC. Subject to the other provisions of this Agreement
(including this Article 2.0 and Article 17.0), the JOC will have responsibility
for reviewing and developing a plan for the overall Product strategy, including
without limitation, the following scope of authority:

(i) reviewing information to be provided by MIOL as set forth in Section 6.2 of
the Agreement;

(ii) ensuring that the Commercialization of the Product be in compliance with
[****];

(iii) [****];

(iv) reviewing and recommending to the JSC the forecast for commercial supply of
the Product in the Territory;

(v) [****];

(vi) upon any exercise by CVT of the CVT Detailing Option under Section 10.1,
revising the Marketing plan in accordance with Section 6.2(c) and submitting
such revised Marketing plan to the JSC for approval as provided in
Section 2.2(c)(ii), and discussing in good faith any concerns MIOL may have
regarding any sales personnel provided by CVT through a contract sales
organization, if any, in connection with such CVT Detailing Option; and

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vii) providing regular updates to the JSC regarding activities within the
purview of the JOC.

It is understood between the Parties that under no circumstance, the activities
to be performed by the JOC are intended or allowed to violate any applicable Law
(including but not limited to any concurrence and/or antitrust laws).

2.4 Joint Development Committee.

(a) Procedures. Within thirty (30) days after the Effective Date, the Parties
will establish a Joint Development Committee, subject to oversight by the JSC
(as provided in Section 2.2), to review the medical affairs activities and
safety-related activities for the Product including Joint Development and other
Development of the Product and Phase IV Studies. The JDC will be composed of at
least two (2) senior level representatives each from CVT and MIOL. Either Party
may replace any or all of its representatives at any time upon written notice to
the other Party. The JDC will be chaired by a senior research and development
manager from CVT. The chair will be responsible for meeting scheduling and for
preparing the agenda for each meeting of the JDC, which agenda shall be
distributed to JDC members together with all meeting materials prior to any
scheduled meeting. Further procedures for operation of the JDC shall be decided
by the JDC during their first meeting, which must be held at the latest within
forty-five (45) days from the Effective Date. During such meeting the JDC shall
mutually agree, in writing, on the method for determination timing, frequency
and location of meetings and methods and deadlines for distribution of materials
and agendas. Meetings will be held in person, through telephone or video
conference or other mutually agreeable means. Either Party may designate one or
more substitutes to temporarily attend and perform the functions of one or more
of such Party’s members at any JDC meeting. Other non-member representatives of
the Parties may attend JDC meetings. Each Party shall bear its own travel and
personnel costs and expenses related to JDC meetings. The JDC shall keep minutes
of its meetings that record, in reasonable detail, all decisions and all actions
recommended or taken. Drafts of the minutes shall be prepared and circulated by
the JDC chair to the members of the JDC within a reasonable time after the
meeting, and shall be reviewed, approved and/or revised as necessary prior to
the next JDC meeting. Upon approval, final minutes of each meeting shall be
circulated to the members of the JDC by the chair.

(b) Consensus; Dispute Resolution. The Parties will strive for good faith
consensus wherever possible and will resort to sole decision-making (where
authorized under this Agreement) or dispute resolution escalation (where
authorized under this Agreement) only after good faith efforts to break a
deadlock have failed. Each Party shall have one (1) vote on the JDC. If the JDC
is unable to resolve a matter within the scope of the JOC, such matter shall be
submitted to the JSC for good faith discussion and

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

attempted resolution under Section 2.2(b). If the Parties are unable to resolve
such matter at the JSC, such matter shall be forwarded for good faith discussion
and attempted resolution in accordance with the dispute resolution procedures
set forth in Article 17.0. In the event consensus cannot be achieved after such
escalation, CVT shall have the final vote for all Development issues in the
Territory.

(c) Scope of the JDC. The activities to be performed by the JDC shall solely
relate to governance of Development under the Agreement and shall not involve
delivery of services. The JDC will be responsible for overseeing the activities
contemplated by the Agreement relating to Joint Development of the Product and
to Phase IV Studies (including the Phase IV Study contemplated under
Section 7.3(a) and Phase IV Studies conducted by MIOL in the Territory), and for
providing formal recommendations and regular updates to the JSC, including the
following scope of authority:

(i) [****];

(ii) [****];

(iii) overseeing implementation of clinical trials to be conducted in the
Territory under Joint Development Plans, including review and approval of
protocols and investigator brochures;

(iv) overseeing and monitoring the conduct of key regulatory and safety-related
activities conducted by MIOL in the Territory;

(v) coordination of communications between Parties related to Development,
Marketing, medical affairs, safety, regulatory and compliance matters for the
Product; and

(vi) providing regular updates to the JSC regarding activities within to the
purview of the JOC.

It is understood between the Parties that under no circumstance, the activities
to be performed by the JDC are intended or allowed to violate any applicable Law
(including but not limited to any concurrence and/or antitrust laws).

2.5 Alliance Manager. Within fifteen (15) days after the Effective Date, each
Party shall designate a single alliance manager as the principal point of
contact between the Parties for facilitating the interaction and cooperation of
the activities contemplated under this Agreement (the “Alliance Manager”). Each
Party may change its designated Alliance Manager from time to time upon written
notice to the other Party.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.0 LICENSES

3.1 Licenses. Subject to the other terms and conditions of this Agreement
(including Section 3.2 and Article 11.0), CVT hereby grants (subject to CVT
retained rights set forth in Section 3.2 and CVT Detailing Option) the following
rights to MIOL:

(a) CVT hereby grants to MIOL an exclusive royalty-bearing, sublicensable
(subject to Section 3.3) license under the CVT Know-How and the CVT Patent
Rights (and under CVT’s interest in any Joint Know-How and Joint Patent Rights),
to develop (in accordance with this Agreement), register, use, have used,
market, sell, have sold, distribute, have distributed, import, have imported,
export and have exported or otherwise Commercialize the Product in the Field
solely in the Territory;

(b) CVT hereby grants to MIOL an exclusive license, sublicensable (subject to
Section 3.3) license under the CVT Know-How and CVT Patent Rights (and under
CVT’s interest in any Joint Know-How and Joint Patent Rights) to package or have
packaged, inside and outside the Territory, the Product to be used solely in
accordance with clauses (a), (c), (d) and (e) of this Section 3.1;

(c) CVT hereby grants to MIOL an exclusive (even as to CVT), sublicensable
(subject to Section 3.3) license under the CVT Know-How and CVT Patent Rights
(and under CVT’s interest in any Joint Know-How and Joint Patent Rights) to
conduct those Phase IV studies in respect of the Product that are to be
conducted by MIOL as set forth in Section 7.2 below, inside the Territory,
solely for the purpose of Commercializing the Product in the Field in the
Territory;

(d) If and when MIOL exercises its Manufacturing Option set forth in
Section 9.3, CVT automatically grants to MIOL an exclusive, sublicensable
(subject to Section 3.3) license under the CVT Know-How and CVT Patent Rights
(and under CVT’s interest in any Joint Know-How and Joint Patent Rights) to
Manufacture or have Manufactured, inside and outside the Territory, the Product
to be used solely in accordance with clauses (a), (b), (c), and (e) of this
Section 3.1; and

(e) In the event that MIOL and CVT enter into a Development Agreement in
connection with any Joint Development as set forth in Section 11.7 below, CVT
hereby grants to MIOL a non-exclusive, sublicensable (subject to Section 3.3)
license under the CVT Know-How and CVT Patent Rights (and under CVT’s interest
in any Joint Know-How and Joint Patent Rights) to conduct or have conducted such
Development activities for the Product, inside and outside the Territory as
mutually agreed between the Parties, as set forth in such Development Agreement.

MIOL is not granted any rights under this Agreement to use any CVT Know-How or
practice any CVT Patent Rights or Trademarks to seek any Regulatory Approval to
market or otherwise exploit any product other than the Product covered under
this Agreement.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.2 CVT Retained Rights. All rights not expressly granted to MIOL under this
Agreement are hereby reserved to CVT. For the avoidance of doubt, CVT retains
the following rights outside and inside the Territory:

(a) Outside the Territory. Outside the Territory, CVT shall have and retain
full, exclusive (even as to MIOL, except as set forth below) sublicensable
rights under the CVT Know-How and CVT Patent Rights (including CVT’s and MIOL’s
interest in any Joint Know-How and Joint Patent Rights) as well as the
Trademarks as follows: (i) to develop the Product (including the conduct of
clinical trials outside the Territory) for any potential use or indication
including, but not limited to, in connection with any Joint Development, any
Development prior to any MIOL Later Opt-In, any CVT Development under
Section 11.4 and any CVT Projects under Section 11.6 (subject only to MIOL’s
non-exclusive license right in the Territory under Section 3.1(e) above in the
event the Parties enter into any Development Agreement relating to Joint
Development); (ii) to make and have made the Product (subject only to MIOL’s
exclusive license right under Section 3.1(d) above if MIOL exercises its
Manufacturing Option); (iii) to use, register, sell, have sold, import and
export the Product outside the Territory; and (iv) to package (subject only to
MIOL’s packaging rights under Section 3.1(b) above) the Product solely for the
purposes of Sections 3.2 (a)(i), (ii) and (iii) above.

(b) Within the Territory. Within the Territory, CVT shall have and retain full,
exclusive (even as to MIOL) sublicensable rights under the CVT Know-How and CVT
Patent Rights (including CVT’s interest in any Joint Know-How and Joint Patent
Rights) as well as the Trademarks as follows: (i) to develop the Product
(including the conduct of clinical trials outside the Territory) for any
potential use or indication including, but not limited to, in connection with
any Joint Development, any Development prior to any MIOL Later Opt-In, any CVT
Development under Section 11.4 and any CVT Projects under Section 11.6 (subject
only to MIOL’s non-exclusive license right in the Territory under Section 3.1(e)
above in the event the Parties enter into any Development Agreement relating to
Joint Development); (ii) to make and have made the Product (subject only to
MIOL’s non-exclusive license right under Section 3.1(d) above if MIOL exercises
its Manufacturing Option); (iii) to package the Product solely for the purposes
of (A) CVT’s packaging of the Product for MIOL for the EU only until MIOL is
operationally ready to exercise its packaging rights under Section 3.1(a) and
take over such packaging of the Products, and (B) CVT’s exercise of its retained
rights under Section 3.2(a) and this Section 3.2(b) to conduct Phase IV studies
in the Territory which are CVT’s responsibility under Section 7.2(a) below;
(iv) to Detail the Product in accordance with Article 10.0 below; (v) to
develop, make, have made, use, register, sell, have sold, import and export the
Product in the Territory as set forth in Section 11.4; and (vi) for activities
relating to governmental obligations, regulatory requirements, investor
meetings, trade promotion, discussing CVT business and any and all uses of
Trademarks outside the Territory.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Clinical Trials. CVT shall keep MIOL apprised of the conduct of any clinical
trials for the Product in the Territory through the JDC.

(d) Manufacturing Changes. CVT shall be free in its sole discretion to modify,
change, develop or improve Manufacturing of the Product, including changes in
the Manufacturing process or sites. CVT shall inform MIOL through the JDC of all
such changes which would give rise to notification requirements to Governmental
Authorities or the need for prior Regulatory Approval in the Territory, and MIOL
will assess the change and propose the most appropriate timing for filing to the
Regulatory Authority in the Territory.

3.3 Sublicenses. MIOL may sublicense the license rights granted to MIOL by CVT
under Section 3.1 on a country-by-country basis in one or more countries within
the Territory subject to the following terms and conditions:

(a) MIOL may sublicense without CVT’s prior written consent, in whole or in
part, any of the license rights granted to MIOL under Sections 3.1(a) through
(e) above, to any Affiliate of MIOL, for the sole purpose of enabling such
Affiliate to exercise all or any portion of the license rights granted to MIOL
under Sections 3.1(a) through (e) above in one or more countries in the
Territory;

(b) Any sublicense granted by MIOL other than sublicenses granted in accordance
with Section 3.3(a), including any sublicense by MIOL to a Third Party of the
license rights granted to MIOL, shall require CVT’s prior written consent.

(c) With respect to any sublicense by MIOL under this Agreement, MIOL agrees
that MIOL shall remain liable hereunder for the prompt payment and performance
of all obligations of MIOL under this Agreement. MIOL shall provide CVT with the
Third Party identity of the sublicensee and a complete copy (except for the
financial terms) of the sublicense upon reasonable request of CVT.

3.4. Non-Compete. MIOL shall cause its Affiliate(s) and any Third Party
authorized sublicensee, as the case may be, Commercializing the Product in a
given country of the Territory not to register, have registered, use, have used,
market, have marketed, sell or have sold, distribute or have distributed whether
directly or through a licensee, in that country of the Territory during the
first [****] years from the Effective Date, any new product indicated as [****].

3.5 First Right of Negotiation For [****].

(a) Subject to the other terms of this Section 3.5, CVT hereby grants to MIOL a
right of first negotiation to obtain a license to [****] in the Territory.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) To trigger this first right of negotiation, CVT shall be required to notify
MIOL in writing (if CVT intends to seek a licensee in the Territory for either
or both of the [****]. MIOL shall have a period of [****] days from its receipt
of such notice from CVT (the “MIOL Notification Period”) to notify CVT in
writing if MIOL is interested in obtaining a license to one or both of the
[****] in the Territory (the “MIOL Selected Compounds”). If, by the end of the
MIOL Notification Period, CVT receives written notice from MIOL that it desires
to obtain such a license, then CVT and MIOL, for a period of [****] days or such
longer period of time as mutually agreed upon in writing by the Parties (the
“MIOL Negotiation Period”), shall negotiate exclusively in good faith the terms
upon which the Parties would be willing to enter into an agreement for such
license to the MIOL Selected Compounds in the Territory, and if such terms are
agreed upon by the Parties, then the Parties shall enter into a definitive
written agreement pursuant to which CVT shall grant to MIOL a license to the
MIOL Selected Compounds in the Territory. For the avoidance of doubt, CVT shall
not propose the [****] to any Third Party until the end of the MIOL Notification
Period (or, if CVT has received timely written notice from MIOL that it is
interested in obtaining a license to one (1) or more of the [****] in the
Territory, until the end of the MIOL Negotiation Period). Neither Party shall be
obligated to enter into any agreement under this Section 3.5 except on terms
acceptable to such Party in its sole discretion.

(c) If the Parties fail to timely execute a definitive written agreement for a
license to the MIOL Selected Compound(s) in the Territory by the end of the MIOL
Negotiation Period, or if CVT does not receive timely written notice from MIOL
that it is interested in obtaining a license to one (1) or more of the [****] in
the Territory by the end of the MIOL Notification Period, then MIOL’s right of
first negotiation shall terminate and CVT shall have no further obligations to
MIOL under this Section 3.5 with respect to the [****] identified in the CVT
Notice.

(d) Good faith discussions under Section 3.5(b), if triggered thereunder, shall
include that, should the Parties fail to execute a definitive written agreement
for a license to the MIOL Selected Compound(s) in the Territory by the end of
the MIOL Negotiation Period, CVT shall not offer to any Third Party the MIOL
Selected Compound(s) at economic conditions that in the aggregate are more
favorable than those proposed by CVT to MIOL.

4.0 UP-FRONT FEE, MILESTONES AND ROYALTIES

4.1 Up-Front Payment. Within fifteen (15) days after the Effective Date, MIOL
shall deliver to CVT an up-front payment of Seventy Million Dollars
(US$70,000,000), as partial consideration for the exclusive licenses granted by
CVT to MIOL under this Agreement and recognition of CVT’s previously incurred
research and development investments for the Product.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.2 Milestones. Subject to the other terms of this Agreement, in partial
consideration for the exclusive licenses granted by CVT to MIOL under the
Agreement, MIOL shall pay to CVT each of the following milestone payments within
[****] days after the occurrence of each such milestone:

(a) [****] Dollars (US$[****]) upon the achievement of Pricing Approval for the
Product in [****];

(b) [****] Dollars (US$[****]) due and payable for each of: (i) receipt of
Regulatory Approval for the [****] for the Product in [****]; (ii) receipt of
Regulatory Approval for the [****] for the Product in [****]; (iii) receipt of
Regulatory Approval and Pricing Approval of the [****] for the Product in
[****]; (iv) receipt of Regulatory Approval and Pricing Approval of the [****]
for the Product in [****]; and (v) receipt of Regulatory Approval and Pricing
Approval of the [****] for the Product in [****]; provided, however, that it is
understood and agreed that if the Product receives Regulatory Approval for the
[****] for the EU through the centralized EMEA procedure, the requirement of
receipt of Regulatory Approval shall have been achieved in all of the Major
European Countries, such that MIOL will owe CVT the milestone amounts set forth
in clauses (i) and (ii) in connection with such centralized Regulatory Approval,
and MIOL will owe CVT the additional milestone amounts set forth in clauses
(iii), (iv) and (v) upon receipt of each of the Pricing Approvals referred to
hereinabove;

(c) [****] Dollars (US$[****]) due and payable for each of: (i) receipt of
Regulatory Approval for the [****] for the Product in [****]; (ii) receipt of
Regulatory Approval for the [****] for the Product in [****]; (iii) receipt of
Regulatory Approval and Pricing Approval of the [****] for the Product in
[****]; (iv) receipt of Regulatory Approval and Pricing Approval of the [****]
for the Product in [****]; and (v) receipt of Regulatory Approval and Pricing
Approval of the [****] for the Product in [****]; provided, however, that it is
understood and agreed that if the Product receives Regulatory Approval for the
[****] for the EU through the centralized EMEA procedure, the requirement of
receipt of Regulatory Approval shall have been achieved in all of the Major
European Countries, such that MIOL will owe CVT the milestone amounts set forth
in clauses (i) and (ii) in connection with such centralized Regulatory Approval,
and MIOL will owe CVT the additional milestone amounts set forth in clauses
(iii), (iv) and (v) upon receipt of each of the Pricing Approvals referred to
hereinabove;

(d) For each other potential Product use not covered under Section 4.2(b) or
Section 4.2(c), the regulatory milestones shall be [****];

(e) [****] Euros (€[****]) the first time that annual Net Sales of Product in
the Territory first reach [****] Euros (€[****]) (as such annual Net Sales are
determined at the end of such calendar year as provided in Section 4.3(a)
below);

(f) [****] Euros (€[****]) the first time that annual Net Sales of Product in
the Territory first reach [****] Euros (€[****]) (as such annual Net Sales are
determined at the end of such calendar year as provided in Section 4.3(a)
below); and

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) [****] Euros (€[****]) the first time that annual Net Sales of Product in
the Territory first reach [****] Euros (€[****]) (as such annual Net Sales are
determined at the end of such calendar year as provided in Section 4.3(a)
below).

For the avoidance of doubt, the up-front payment and each of the milestone
payments set forth in Section 4.2 above shall be payable only once and shall be
non-refundable.

4.3 Royalties.

(a) Royalties on Product. During the Term, and subject to the other terms of
this Agreement, commencing on the date of First Commercial Sale of Product in
the Territory, MIOL shall pay to CVT the royalties set forth in this Section 4.3
(subject to any applicable adjustment pursuant to the royalty offsets set forth
in Section 4.4 and/or Section 4.5). While the term of royalty obligations is
measured on a country-by-country basis as provided in Section 16.1, the Parties
intend and agree that the applicable royalty rates under this Section 4.3 shall
be determined with reference to aggregate Net Sales of all Products throughout
the Territory, as provided hereinbelow. The Parties agree that MIOL shall pay
royalties to CVT under this Agreement on total annual (i.e., calendar year) Net
Sales of all Products by MIOL and/or its sublicensees or Affiliates in the
Territory for those countries where a royalty obligation then exists on an
incremental basis (as described below) during the Term, at the following rates
(subject to adjustment as set forth in Section 4.4 and/or Section 4.5):

(i) for annual Net Sales up to and including [****] Euros (€[****]), the rate of
[****] percent ([****]%) of such Net Sales for the first [****] years after the
First Commercial Sale Date for the Product in the Territory (with the annual Net
Sales calculated on an aggregate basis for the Territory and with the period of
time after such First Commercial Sale Date calculated on a country-by-country
basis in the Territory), and thereafter during the Term at the rate of [****]
percent ([****]%) of such Net Sales;

(ii) for annual Net Sales over [****] Euros (€[****]) up to and including [****]
Euros (€[****]), the rate of [****] percent ([****]%) of such Net Sales;

(iii) for annual Net Sales over [****] Euros (€[****]) up to and including
[****] Euros (€[****]), the rate of [****] percent ([****]%) of such Net Sales;
and

(iv) for annual Net Sales over [****] Euros (€[****]), the rate of [****]
percent ([****]%) of such Net Sales.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

For purposes of clarity, the following is provided by way of example: if during
the [****] calendar year of the Term, the Product were to achieve total annual
Net Sales of (€[****] in the Territory, the applicable royalty rate would be
[****] percent ([****]%) of Net Sales for Net Sales up to €[****], [****]
percent ([****]%) of Net Sales for Net Sales above €[****] and up to and
including €[****] and [****] percent ([****]%) of Net Sales for Net Sales over
€[****] and up to and including €[****] (such as: Royalty = [****]). The timing
of all royalty payments hereunder shall be in accordance with Section 5.1(a).

(b) Residual Royalties. For a period of [****] years following the expiration of
the Term of this Agreement pursuant to Section 16.1, on a country-by-country
MIOL will pay a residual royalty of [****] percent ([****]%) on Net Sales of the
Product (the “Residual Royalty”), in return for the right to use the CVT
Know-How and the Regulatory and Pricing Approvals for the Product for such
period in such country in the Territory.

4.4 Royalty Offset.

(a) Before Tenth Anniversary. In the event that during the Term of the Agreement
before the tenth (10th) anniversary of the First Commercial Sale Date of the
Product on a country-by-country basis, a Regulatory Authority in a country in
the Territory grants Regulatory Approval (and Pricing Approval, if applicable)
for one (1) or more products containing the Compound, MIOL shall notify CVT in
writing thereof, and effective upon the date of such notice from MIOL, the
royalty rates on Net Sales of the Product in such country under this Agreement
shall be reduced by [****] percent ([****]%) as of the date of such notice from
MIOL; provided, however, that such royalty off-set shall not decrease the
royalties payable by MIOL to CVT under the Agreement to less than [****] percent
([****]%) of Net Sales of the Product in such country. In addition, in the event
that during the Term of the Agreement before the tenth (10th) anniversary of the
First Commercial Sale Date of the Product on a country-by-country basis, one
(1) or more Third Parties starts selling an approved and registered product
containing the Compound and such product(s) attain(s) [****] percent ([****]%)
of the Product market share in such country in terms of total unit sales (based
on IMS data or equivalent independent survey source agreed upon in writing by
the Parties), MIOL shall notify CVT in writing thereof, and effective upon the
date of such notice the royalty rates on Net Sales of the Product in such
country under the Agreement shall be reduced by [****] percent ([****]%) as of
the date of such notice from MIOL; provided, however, that such royalty off-set
shall not decrease the royalties payable by MIOL to CVT under the Agreement to
less than [****] percent ([****]%) of Net Sales of the Product in such country.
In addition, in the event that during the Term of the Agreement before the tenth
(10th) anniversary of the First Commercial Sale Date of the Product on a
country-by-country basis, one (1) or more Third Parties starts selling an
approved and registered product containing the Compound and such product(s)
attain(s) [****] percent ([****]%) of the Product market share in such country
in terms of total unit sales (based on IMS data or equivalent independent survey
source agreed upon in writing by the Parties), MIOL shall notify CVT in writing
thereof, and effective upon the date of such notice the royalty rates on Net
Sales of the Product in such country under the Agreement shall be

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

reduced by [****] percent ([****]%) as of the date of such notice from MIOL;
provided, however, that such royalty off-set shall not decrease the royalties
payable by MIOL to CVT under the Agreement to less than [****] percent ([****]%)
of Net Sales of the Product in such country. For the avoidance of doubt, for the
purposes of this Section 4.4(a), the terms “the royalty rates applicable to Net
Sales of the Product in such country under the Agreement” as stipulated in the
preceding sentences shall mean the average royalty rate on all Net Sales of the
Product in the Territory for the calendar year in consideration. If there is a
final, non-appealable decision under a Valid Claim of CVT Patents by a
Governmental Authority that effectively prevents the approval and/or sale of the
Third Party product in a country in the Territory, then CVT shall notify MIOL in
writing thereof, and effective upon the date of such notice from CVT, (i) the
applicable royalty rates under this Agreement shall be those set forth in
Section 4.3 or otherwise in this Agreement with no further offset as provided
under this Section 4.4(a) for any and all sales of the Product after the date of
such notice to MIOL, and (ii) within [****] days after such notice to MIOL, MIOL
shall owe and pay to CVT the difference between the royalty amount paid to CVT
as offset under this Section 4.4(a) and the royalty due to CVT under
Section 4.3(a) or otherwise under this Agreement, with interest on such payment
amount at a rate equal to the thirty (30) day LIBOR rate as announced on the
date of such notice to MIOL.

(b) After Tenth Anniversary. In the event that during the Term of the Agreement
after the tenth (10th) anniversary of the First Commercial Sale Date of the
Product on a country-by-country basis, a Regulatory Authority in a country in
the Territory grants Regulatory Approval (and Pricing Approval, if applicable)
for one (1) or more products containing the Compound, or one (1) or more Third
Party starts selling an approved and registered product containing the Compound,
MIOL shall notify CVT in writing thereof, and effective upon the date of such
notice from MIOL, MIOL shall owe and pay CVT the Residual Royalty pursuant to
Section 4.3(b) on Net Sales of the Product in such country instead of the
royalty payments provided for in Section 4.3(a) or otherwise in this Agreement.
If there is a final, non-appealable decision under a Valid Claim of CVT Patents
by a Governmental Authority that effectively prevents the approval and/or sale
of the Third Party product in a country in the Territory, then CVT shall notify
MIOL in writing thereof, and effective as of the date of such notice from CVT,
(i) the applicable royalty rates under this Agreement shall be those set forth
in Section 4.3 or otherwise in this Agreement with no further modification as
provided under this Section 4.4(b) for any and all sales of the Product after
the date of such notice to MIOL, and (ii) within [****] days after such notice
from CVT, MIOL shall owe and pay to CVT the difference between the royalty
amount paid to CVT as modified under this Section 4.4(b) and the royalty due to
CVT under Section 4.3(a) or otherwise under this Agreement, with interest on
such payment amount at a rate equal to the thirty (30) day LIBOR rate as
announced on the date of such notice to MIOL. If there is a final,
non-appealable decision of any Governmental Authority that there is no Valid
Claim under CVT Patent Rights in a country in the Territory thereby no longer
preventing the approval and/or sale of the Third Party product in such country
in the Territory, then CVT shall notify MIOL in writing thereof, and effective
upon the date of such notice from CVT, the Term shall be considered expired in
such country in the Territory with respect to the Product.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.5 Third Party Offset.

(a) Government Requirement. Subject to Section 4.5(b) and Section 4.5(c), during
the Term of the Agreement, if in any country in the Territory a Governmental
Authority requires MIOL to obtain a license from a Third Party (a “Third Party
License”) in whole or in part in order to use, register, market, sell or have
sold the Product in such country in the Territory and MIOL notifies CVT in
writing of such governmental requirement (including the reasons therefor), the
royalties, payments or other financial consideration owing under such Third
Party License, but only to the extent related solely to the use, registration,
Manufacture, Marketing, Commercialization and sales of the Product in such
country in the Territory, shall be set off against up to [****] percent
([****]%) of the royalties payable under the Agreement in respect of such
country in the Territory; provided, however, that such royalty off-set shall not
decrease the royalties received by CVT under the Agreement to less than [****]
percent ([****]%) of Net Sales of the Product in such country.

(b) Other. Subject to Section 4.5(a) and Section 4.5(c), during the Term of the
Agreement, if in any country in the Territory MIOL reasonably believes it to be
necessary to obtain a Third Party License in whole or in part to use, register,
Manufacture, Market, Commercialize, sell or have sold the Product in such
country in the Territory, MIOL shall notify CVT in writing (including the
reasons therefor), and the Parties shall appoint an independent mutually
acceptable patent counsel to provide a written opinion regarding whether or not
such a Third Party License in such country in the Territory is necessary. If
such opinion indicates that such Third Party License is necessary in such
country in the Territory, up to [****] percent ([****]%) of the royalties,
payments or other financial consideration owing under such Third Party License,
but only to the extent related solely to the use, registration, Manufacture,
Marketing, Commercialization and sales of the Product in such country in the
Territory, shall be set off against the royalties payable under the Agreement in
respect of such country in the Territory; provided, however, that such royalty
off-set shall not decrease the royalties received by CVT under the Agreement to
less than [****] percent ([****]%) of Net Sales of the Product in such country.

(c) Current Product. If during the Term of the Agreement (i) a Third Party
License is required as provided or determined under either Section 4.5(a) or
Section 4.5(b) in any country in the Territory, and (ii) such Third Party
License relates solely to the Product covered by the approved MAA as of the
Effective Date and is only required in order to provide MIOL with a continued
right to use, register, Market, Commercialize and/or Manufacture such Product in
such country in the Territory, and (iii) such Third Party License is not
required to obtain rights to, or related to, any other Product, product or
technology or for any other purpose (including activities solely within MIOL’s
control, such as packaging or distribution of the Product), then in such event
the Parties agree as

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

follows: (A) CVT shall have the right and the responsibility to negotiate and
enter into any such Third Party License covered by this Section 4.5(c), and
shall do so [****], keep MIOL reasonably informed of the status of such
negotiations and provide MIOL with a complete copy of the final Third Party
License; and (B) notwithstanding Sections 4.4(a) and 4.5(b), the royalties,
payments or other financial consideration owing under such Third Party License
under this Section 4.5(c), solely to the extent related to the use,
registration, Manufacture, Marketing, Commercialization and sale of such Product
under the approved MAA in such country in the Territory, shall be offset against
the royalties payable under the Agreement in respect of such country in the
Territory, and such offset shall not be subject to the [****] percent ([****]%)
cap or the [****] percent ([****]%) floor provided in Sections 4.5(a) or
(b) above.

5.0 PAYMENT PROCEDURES AND RECORDS

5.1 Payments.

(a) Timing of Royalty Payments. Beginning on the First Commercial Sale Date for
a Product in any country in the Territory, royalties owed by MIOL to CVT under
this Agreement under Section 4.3 above shall accrue during each calendar quarter
(or portion thereof) during the Term of this Agreement, and shall be due and
payable from MIOL to CVT for all Net Sales by MIOL or its Affiliates or
sublicensees for such calendar quarter within [****]) days after the end of such
quarter. MIOL shall calculate the royalties owed in accordance with and subject
to the terms and conditions of this Agreement. MIOL shall remit any such payment
due to the other Party hereunder by bank wire transfer in immediately available
funds to a bank account designated by CVT in writing with Tax withholding (or
not) subject to Section 5.2.

(b) Foreign Currency Sales. Both Parties acknowledge that MIOL consolidates all
its sales of its Products in Euros at the average exchange rate of the relevant
quarter. All payments due on Net Sales shall be calculated in Euros, and
converted into Dollars using the exchange rate on the last business day of the
relevant quarter as published in The Wall Street Journal or Bloomberg LLC for
the last business day of the calendar quarter for which the relevant royalty
payment is to be made by MIOL.

(c) Payments in United States Dollars. All amounts due to each Party from the
other Party under this Agreement shall be made by wire transfer of immediately
available United States funds into an account designated in writing by the Party
to whom such payment is to be made, provided that the milestone amounts to be
paid under Sections 4.2(e), (f) and (g) shall be paid in Euros instead.

(d) Business Day. In the event that the due date for any payment under this
Agreement falls on a non-business day, such payment shall be due on the business
day immediately following such non-business day.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.2 MIOL Reports.

(a) Estimates and Quarterly Reports. Beginning with the First Commercial Sale of
a Product in any country in the Territory, MIOL, calculating on its internal
data, will make the calendar quarterly reports to CVT as set forth herein:

(i) Within [****] business days after the end of each calendar month, MIOL shall
provide to CVT a report for such month which will include an estimate of the Net
Sales by MIOL, its sublicensees and Affiliates which occurred in the calendar
month ended, together with an estimate of their cumulative total calendar year
sales to date; and

(ii) Within [****] days from the end of each calendar quarter, MIOL shall
provide to CVT a report for such quarter providing: (A) the Net Sales by MIOL,
its sublicensees and Affiliates which occurred in the calendar quarter ended and
their cumulative total calendar year Net Sales to date, itemized for each
country in the Territory and also on an aggregate basis for the entire
Territory; (B) the gross sales of the Products sold during the calendar quarter
ended on a country-by-country basis and on an aggregate basis for the entire
Territory; (C) the royalties, in United States dollars, payable with respect to
Net Sales of Products for the calendar quarter ended; (D) the method used to
calculate the royalty in accordance with Section 4.3; (E) the currency
conversion to United States dollars from Euros applied; (F) the amount of any
milestone payments to CVT under Sections 4.2(a) through 4.2(d) and the
calculation thereof; (G) the amounts spent by MIOL on Commercialization of the
Product in accordance with Section 6.1(b)(ii)(A) for each Major European
Country; and (H) the number and position of Details conducted by MIOL in
accordance with Section 6.1(b)(ii)(B) for each Major European Country.

(b) Notices. MIOL shall notify CVT in writing within [****] business days after
the occurrence of (i) any Regulatory Approvals or any Pricing Approvals anywhere
in the Territory and (ii) the Commercial Launch Date of each Product in each
country in the Territory (on a country-by-country basis consistent with
Section 16.1).

5.3 Tax Matters.

(a) Country of Payments. MIOL shall make all payments to CVT under this
Agreement from Luxembourg. MIOL agrees to reasonably cooperate with CVT as
reasonably requested in order to assist in the withholding of Taxes on payments
to CVT under this Agreement.

(b) Withholding. All withholding and other taxes on payments to CVT hereunder
shall be the sole responsibility of CVT. MIOL will make all payments to CVT
under this Agreement without any deduction or withholding except to the extent
that such deduction or withholding is required by applicable Law. Solely for
purposes of this Section 5.2, “Tax” or “Taxes” means any present or future
taxes, levies, imposts, duties,

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

charges, assessments, deductions, withholdings, payments or fees of any nature
(including interest, penalties and additions thereto) that are imposed or
required by a Governmental Authority in the Territory. If notwithstanding
Section 5.3(a), changes in applicable Law result in the imposition of
withholding on any payments to CVT under this Agreement, the Parties agree to
comply with the remaining provisions of this Section 5.3(b):

(i) Any Tax required to be withheld, paid or deducted under applicable Law on
amounts payable under this Agreement will promptly be paid by MIOL on behalf of
CVT to the appropriate Government Authority, and MIOL will furnish CVT with
proof of payment of such Tax. Any such Tax required to be withheld will be an
expense of and borne by CVT. To the extent practicable, MIOL will give CVT
written advance notice of MIOL’s intention to begin withholding, paying or
deducting any such Tax; and

(ii) MIOL and CVT will cooperate with respect to all documentation required by
any Government Authority with respect to any Tax or other similar deduction,
withholding or payment hereunder.

5.4 Blocked Payments. In the event that, by reason of applicable laws or
regulations in any country, it becomes impossible or illegal for MIOL to
transfer or have transferred on its behalf, payments owed to CVT hereunder, MIOL
shall notify CVT in writing as soon as practicable after it becomes aware of the
conditions preventing such transfer and the Parties shall discuss in good faith
appropriate measures in respect of such payments, including but not limited to
the possibility of depositing such payments in the relevant country to the
credit of CVT in a recognized banking institution designated in writing by CVT
or, with a recognized banking institution selected by MIOL and identified in a
second written notice sent to CVT.

5.5 Non-Monetary Consideration. None of MIOL or its Affiliates or sublicensees
shall receive any non-monetary consideration in connection with the sale of
Products. Notwithstanding the foregoing prohibition, if such non-monetary
consideration is received in violation of this Section 5.5, the Net Sales of
such Product shall be calculated based on the fair market value of such
non-monetary consideration as determined in good faith by mutual agreement
between CVT and MIOL.

5.6 Late Payments. Any amount not paid when due under this Agreement shall bear
interest, as from the date on which such amount fell due, at the Prime Rate on
such date that the payment becomes late (or the next to occur business day if
such date is not a business day), plus [****] percent ([****]%) interest,
compounded on a calendar quarterly basis. For purposes of this Section 5.6,
“Prime Rate” shall mean the thirty (30) day LIBOR rate as announced on the date
such payment was due. In addition, MIOL shall reimburse CVT for all reasonable
costs and expenses incurred by CVT in the collection of late payments.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.7 MIOL Accounting Records. MIOL shall keep accurate financial books and
records pertaining to all Net Sales of Products by MIOL and its sublicensees and
Affiliates, all milestone payments and royalty calculations and payments, all
other payments to CVT under this Agreement and all MIOL Development Cost and
Manufacturing Cost (if any). MIOL’s financial books and records shall be kept
for at least three (3) years following the end of the calendar year to which
they pertain, and shall be available for inspection during the Term as well as
during the three (3) calendar years following the Term, upon reasonable prior
notice during regular business hours by an independent registered public
accounting firm retained by CVT at CVT’s sole expense (except as otherwise
provided below) and reasonably acceptable to MIOL not more often than once per
calendar year; provided that any such independent registered accounting firm
shall have previously entered into a confidentiality agreement on terms
reasonably satisfactory to MIOL limiting its disclosure of such information to
authorized representatives of the Parties or as required under applicable Law
(with advance notice to the Parties of such need for disclosure) or in
connection with any dispute resolution proceeding (including litigation) between
the Parties relating to payments under this Agreement. Any such inspection shall
be for the sole purpose of (a) verifying the calculation of payments on Net
Sales of Products by MIOL, its sublicensees and Affiliates and the calculation
of other payments owing by MIOL to CVT hereunder, (b) verifying MIOL’s
Manufacturing Cost (if applicable), (c) verifying MIOL’s Development Costs,
(d) verifying the amounts in MIOL reports under Section 5.2(a)(ii), and (e) CVT
complying with all applicable Laws including the Sarbanes-Oxley Act of 2002, as
amended (including, without limitation, all SEC rules and regulations relating
hereto). Results of any inspection hereunder shall be made available promptly to
both Parties in writing. If any inspection reveals a miscalculation of amounts
that results in an underpayment to CVT, MIOL shall promptly and completely
correct any such miscalculation by payment to CVT, and if such underpayment is
by [****] percent ([****]%) or more, MIOL shall pay all reasonable costs and
expenses of such inspection. If any inspection reveals a miscalculation of
amounts that results in an overpayment by MIOL to CVT, CVT shall promptly and
completely correct any such miscalculation by reimbursement to MIOL of the
amounts overpaid by MIOL.

5.8 CVT Accounting Records. CVT shall keep full, true and accurate financial
books and records containing all particulars which may be necessary for the
purpose of showing CVT’s Manufacturing Cost, global safety database costs and
Development Cost. CVT’s complete financial records and supporting data therefore
shall be kept at its principal place of business for at least three (3) years
following the end of the calendar year to which they pertain (and access shall
not be denied thereafter, if reasonably available), and shall be made available
for inspection during regular business hours by an independent registered public
accounting firm retained by MIOL at MIOL’s sole expense (except as otherwise
provided below) and reasonably acceptable to CVT; provided, however, that any
such independent registered accounting firm shall have previously entered into a
confidentiality agreement on terms reasonably satisfactory to CVT limiting its
disclosure of such information to authorized representatives of the Parties or
as required under applicable Law (with advance notice to the Parties of such
need for

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

disclosure) or in connection with any dispute resolution proceeding (including
litigation) between the Parties relating to payments under this Agreement. Any
such inspection shall be for the sole purpose of verifying CVT’s Manufacturing
Cost. Results of any inspection hereunder shall be made available promptly to
both Parties in writing. If any inspection reveals a miscalculation of CVT’s
Manufacturing Cost that results in an overpayment by MIOL to CVT, CVT shall
promptly and completely correct any such miscalculation by payment to MIOL, and
if such overpayment is by [****] percent ([****]%) or more CVT shall pay all
costs and expenses of such inspection. If any inspection reveals a
miscalculation of such amounts that results in an underpayment by MIOL to CVT,
MIOL shall promptly and completely correct any such miscalculation by payment to
CVT of the amounts underpaid by MIOL.

5.9 Roche Payments. CVT shall be responsible for all milestones, royalty and
other payments to Roche under the CVT/Roche Agreement.

6.0 COMMERCIALIZATION AND DILIGENCE

6.1 MIOL Due Diligence.

(a) Generally. During the Term of the Agreement, MIOL shall exercise its [****]
in accordance with the Commercialization Plan to Commercialize the Products in
the Field in the Territory, but in no event will MIOL be required to assert more
effort or resources to Commercialization of the Product than it would for a
compound controlled or owned by MIOL which is of a similar market potential and
is prescribed by the same target prescribers.

(b) Objective Due Diligence Criteria. As part of its Commercialization efforts
and as objective measures of MIOL’s exercise of [****] under the Agreement in
the Commercialization of Products, in addition to Section 6.1(a) MIOL agrees to
fulfill the following specific requirements:

(i) Timing of Product Launch. MIOL shall exercise its [****] to launch the
Product by the following deadlines in each of the Major European Countries
(always provided that the Product has been delivered by CVT to MIOL in
compliance with the terms of this Agreement and the Supply Agreement): (A) for
[****], within [****] months after the Effective Date; (B) for the [****],
within [****] months after the Effective Date; and (C) for each of [****],
within [****] months after the date of grant of Pricing Approvals for the
Product in each such country. In the event that any of these deadline(s) are not
met, CVT and MIOL shall meet within [****] business days of such deadlines to
discuss in good faith the reasons why such deadline(s) were not met, MIOL’s best
estimate of the date on which Commercial Launch will occur, and how best to
ensure the launch of the Product in such country or countries. The Parties
intend and agree that even if MIOL believes it has exercised its [****] as
required hereunder, the Parties agree that failure to meet the specific launch
goals and deadlines set forth above shall afford CVT the rights set forth in
Section 6.1(c) below.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) In addition to the commercial diligence obligations set forth in
Section 6.1(b)(i), MIOL shall spend the following minimum amounts for
Commercialization of the Product:

(A) For MIOL’s promotional spending budget for the first [****] following the
First Commercial Sale Date of the Product anywhere in the Territory (which time
period the Parties agree to treat as calendar [****] assuming a First Commercial
Sale Date in [****]), MIOL shall spend at least the [****] percent ([****]%) of
the following aggregate amounts in the Major European Countries and for
centralized Marketing, consistent with the commercial plans reviewed by the JOC:

 

  1. for [****], [****] Euros (€[****]);

 

  2. for [****], [****] Euros (€[****]); and

 

  3. for [****], [****] Euros (€[****]).

(B) In addition to the commercial diligence obligations set forth in
Section 6.1(b)(ii)(A), on a country-by-country basis in each Major European
Country MIOL shall conduct no less than [****] percent ([****]%) of the number
of Details set forth in Exhibit C in the Major European Countries in each of the
first [****] years of Commercialization (with such [****]-year period beginning
in each Major European Country on the First Commercial Sale Date in such Major
European Country). If there is a material restriction on access or reimbursement
imposed by a Government Authority in any Major European Country during the time
period covered herein, then the Parties shall discuss in good faith and agree on
appropriate and reasonable modifications to the number of Details and applicable
[****]-year time period for delivering at least the newly agreed Details in such
Major European Country.

(iii) MIOL shall use its [****] to conduct the Details in accordance with the
Product positioning [****] as set forth in Exhibit C.

(c) Consequences of Failure to Meet the Specific Commercial Commitments in the
European Union. In the event of a breach by MIOL under Section 6.1(b)(ii)(A) or
Section 6.1(b)(ii)(B), CVT shall have the right to terminate the Agreement in
accordance with the notice and Cure Period provisions under Section 16.2. In the
event of a breach by MIOL of Section 6.1(b)(i)(C) relating to at least two
(2) countries among Italy, Spain and France, and if MIOL has not achieved the
Commercial Launch of the Product within [****] after the receipt of Regulatory
Approval and Pricing Approval in at least [****]

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

other countries in the European Union (excluding all Major European Countries),
CVT shall have the right to terminate the Agreement in accordance with the
notice and Cure Period provisions under Section 16.2. In lieu of the termination
right under this Section 6.1(c), at CVT’s election (exercised by written notice
to MIOL), as liquidated damages for any such breach by MIOL of Section 6.1(b)
and as CVT’s sole and unique remedy in lieu of such termination and other legal
or equitable remedy, MIOL shall owe and pay to CVT an amount equal to the
product of [****] multiplied by the “Shortfall Amount”, which is defined as the
difference between the amount that MIOL was obligated to spend in the aggregate
under Section 6.1(b)(ii)(A) and 6.1(b)(ii)(B) and the amount actually spent in
the aggregate for promotional spending and Details. MIOL shall pay such
Shortfall Amount to CVT hereunder no later than [****] days after CVT’s written
election to MIOL under this Section 6.1(c) has been provided to MIOL.

(d) Consequences of Failure to Meet the Specific Commercial Commitments In the
Territory Outside the European Union. With respect to commercialization of the
Product in each of the countries in the Territory outside of the European Union,
MIOL shall use [****] to Commercialize the Product in such countries. In the
event that MIOL fails to achieve Commercial Launch of the Product in any such
country in the Territory outside the European Union within [****] after MIOL has
obtained all Regulatory Approvals and Pricing Approvals required in order to
market the Product in such country (or, at the latest, MIOL fails to achieve
Commercial Launch of the Product in such country within [****] after the
Effective Date, subject to the last sentence of this Section 6.1(d)), CVT shall
have the rights set forth below in this Section 6.1(d). In such event CVT may
notify MIOL of such breach under Section 16.2 and in the event that MIOL has not
cured such breach within the Cure Period specified therein, CVT shall be
entitled, provided that CVT has notified MIOL of such breach under Section 16.2
and MIOL has not cured such breach within the Cure Period specified therein,
effective immediately on written notice to MIOL, to take either of the following
actions as CVT’s sole and unique remedy for such breach and in lieu of any legal
or equitable remedy, at CVT’s sole discretion and election (as set forth in
CVT’s notice to MIOL hereunder): (i) CVT may terminate the Agreement (including
the exclusive licenses granted to MIOL under the Agreement) solely in such
country for material breach, and the provisions of Section 16.5 shall apply with
respect to any such country on any such termination; or (ii) CVT may convert the
exclusive licenses granted to MIOL under the Agreement in such country into
non-exclusive licenses in such country. With regard to any potential
modification of the [****] deadline set forth in this Section 6.1(d), the
Parties agree as follows:

(A) The Parties agree that MIOL shall notify CVT in writing of any requirement
for Regulatory Approval or Pricing Approval of the Product in any country in the
Territory outside of the European Union that may necessitate extension of the
aforementioned [****] period in such country; provided, however, that, except as
provided in clause (ii) below, any such notice shall be provided by MIOL to CVT
no later than [****] after the Effective Date in order for MIOL to be entitled
to any extension hereunder; and provided further, however, that in the event of
any timely notice from MIOL hereunder the Parties

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall negotiate in good faith and agree in writing on a new time period after
the Effective Date by which MIOL shall be obligated to achieve Commercial Launch
of the Product in such country in order to avoid triggering CVT’s rights and
remedy under this Section 6.1(d).

(B) If MIOL provides a notice to CVT under this Section 6.1(d) regarding any
potential extension on a non-timely basis (i.e., after the initial [****] period
noted herein, but in any event prior to [****] after the Effective Date), in
such event MIOL must be able to demonstrate to CVT that MIOL used [****] to
submit for and obtain Regulatory Approval for the Product in such country in
order to achieve Commercial Launch of the Product in such country prior to
[****] from the Effective Date, and CVT shall determine in its good faith and
reasonable discretion whether or not MIOL has exerted such [****] in such
country. If CVT agrees that MIOL has used [****] in such country as provided
herein, the Parties shall negotiate in good faith and agree in writing on a new
time period after the Effective Date by which MIOL shall be obligated to achieve
Commercial Launch of the Product in such country in order to avoid triggering
CVT’s rights and remedy under this Section 6.1(d).

(e) MIOL Commercial Responsibilities. Subject to review by the JOC, MIOL shall
be responsible for all activities, costs and expenses of Commercialization and
Distribution of Products in the Territory under the Agreement including,
obtaining all Pricing Approvals in the Territory, provided that CVT makes
available, upon MIOL’s reasonable request, all necessary medical information in
CVT’s possession relating to the Product (including results of Phase IV Studies
in the Territory under Section 7.2(a). MIOL shall also be responsible for the
importing, exporting, Commercialization and Distribution of the Product in the
Territory, subject to JSC and JOC review as provided in this Agreement and the
CVT Detailing Option in Article 10.

(f) Pricing Approvals. MIOL shall have full decision-making authority with
respect to the pricing and reimbursement strategy in respect of the Product in
any and all of the countries in the Territory. MIOL shall keep CVT informed as
to potential and actual Product pricing throughout the Territory, in compliance
with applicable Laws. If CVT has applicable Law-compliant concerns regarding
Product pricing matters in the Territory in the EU with respect to the Product,
CVT may prepare its own analysis of the market potential and potential pricing
strategy for the Product and present such analysis and recommendation to MIOL,
which analysis shall reasonably be taken into consideration by MIOL.

6.2 Commercial Plan and Reports.

(a) Content. As the holder of the exclusive rights to Commercialize the Product
in the Territory, MIOL shall have sole right to Distribute the Product and book
sales thereof in the Territory, to Market, promote and sell the Product in the
Territory, and to decide on all promotional materials, subject only to
Section 6.3 and the CVT

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Detailing Option set forth below. Commencing [****] days prior to the first
Commercial Sale Date of the Product in the first of the Major European Countries
(or, if not one of the Major European Countries, the first country in the
Territory in which Commercial Launch is achieved) and annually thereafter MIOL
shall provide to CVT through the JOC a twelve (12)-month Marketing plan and
report of activities for Marketing and Commercialization of the Product in the
Territory, and which shall include the following, in compliance with applicable
Law:

(i) description of the Marketing, sales, advertising and promotional activities
anticipated, including pre-launch market development;

(ii) detailed commercialization and promotional activities;

(iii) goals and targeting of the promotion of the Product;

(iv) planned activities to be conducted at medical conferences;

(v) projected three (3)-year Product purchase requirements;

(vi) historical market research results related to Product sales, Marketing and
promotional activities;

(vii) status of the market environment and positioning of the Product; and

(viii) relevant Marketing or Commercialization information that is reasonably
requested by CVT.

(b) Comments; Annual Report. CVT shall have the opportunity to provide comments
to MIOL on such activities, updates and other information, which comments will
be reasonably taken into consideration by MIOL. After the close of each calendar
year during the Term, MIOL shall provide to the JOC a detailed written report on
all activities conducted by MIOL under the Marketing plan during the year, and
such information shall be provided on a country-by-country basis for each of the
Major European Country markets.

(c) CVT Detailing Option. If CVT exercises the CVT Detailing Option under
Article 10.0 below, the Parties shall revise the information provided under
Section 6.2(a) above as mutually agreed upon in writing in the Detailing
Agreement or otherwise.

6.3 Advertising and Promotional Materials. MIOL shall develop and approve
relevant sales, promotion and advertising materials relating to the Product
which shall be compliant with all applicable Laws, and the provisions of the
applicable Regulatory Approval. CVT will provide MIOL with all information
reasonably necessary to ensure that the materials are prepared in a manner
consistent with the provisions of the

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Regulatory Approval. Prior to the transfer of the MAA from CVT to MIOL as
provided in Article 7.0, (a) CVT shall have the right to review and comment on
the English version of the materials used by MIOL and its Affiliates and
sublicensees in the promotion of the Product that constitute labeling of the
Product as defined under the applicable Laws and regulations in the Territory
(collectively, the “Product Promotional Materials”), and CVT’s comments shall be
[****] in advance of first use; and (b) MIOL shall submit the English version of
the Product Promotional Materials to CVT as far in advance of intended first use
as is feasible for CVT’s review, and the Parties shall agree in writing on
additional industry-standard procedures to ensure timely and appropriate review
of all such Product Promotional Materials prior to the transfer of the MAA to
MIOL.

6.4 Sales and Distribution. MIOL shall be responsible for booking sales of the
Product in the Territory, and for all warehousing and Distribution of the
Product in the Territory once CVT has delivered the Product to MIOL in
accordance with Section 9.1. If CVT receives any order for the Product in the
Territory, it shall use [****] to refer such order to MIOL. If MIOL receives any
order for the Product outside the Territory, it shall use [****] to refer such
order to CVT.

6.5 Trademarks; CVT Recognition. Where possible, the Product shall be sold under
the Ranexa® Trademark. All packaging and promotional materials relating to the
Product shall display the Trademark in a manner consistent with good commercial
practice and applicable Law with recognition of CVT. With JSC consent, MIOL may
propose alternative trademarks to the Ranexa® Trademark for specific countries
in the Territory, which consent shall not be unreasonably withheld and shall be
subject to obtaining Regulatory Approval to use such alternative Trademark.

6.6 Sharing of Commercial Information. Subject to the rights of any Third
Parties and in compliance with all applicable Laws, rules and regulations, in
addition to the specific information which MIOL shall provide to CVT as set
forth in Section 6.2(a), through the JOC, MIOL and CVT may exchange any
technical or general market information about their respective territories which
they have in their possession and which is pertinent to the Product.
Notwithstanding the foregoing, this Section 6.6 shall immediately cease to apply
in the event that CVT and/or any of its Affiliates, or MIOL and/or any of its
Affiliates, is involved in the development, registration, marketing, promotion,
distribution or sales in the Territory of (i) any product which competes with
the Product, (ii) any product containing the Compound; or (iii) the Product
(except as a result of the exercise of the CVT Detailing Option).

6.7 Product Withdrawals or Recalls. The Parties shall maintain records as
necessary to permit a withdrawal or recall of any Product delivered to MIOL
under the Supply Agreement. Upon discovery that the Product should be withdrawn,
subject to corrective action or recalled, each Party shall give immediate notice
in writing to the Director of Quality Control/Assurance of the other Party. Upon
receiving any such notice, the Parties shall cease further shipment of Product
in their possession or control until a decision has been made whether a recall
or some other corrective action is

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

necessary. The decision to initiate a recall or to take some other corrective
action, if any, shall be made by the Party holding the Product registration. If
any other corrective actions in the Territory are deemed necessary by either
Party, the decision to take any additional corrective actions shall be made by
the JSC. To the extent that a recall results from, or arises out of, any breach
by CVT of its Manufacturing obligations, CVT shall use its [****] to replace
(free of charge) the recalled Product within [****] days from the date of
notification. Without prejudice to Section 15.2(a), CVT’s cost for such recall
resulting or arising from any such breach by CVT shall be limited to replacement
of finished packaged Product. In all other circumstances, recalls or other
corrective actions shall be made at MIOL’s sole cost and expense, except that in
the case of [****] by a Party that results in a Product recall, such Party shall
be responsible and liable for all recall-related expenses incurred by the other
Party.

6.8 Medical Inquiries. MIOL shall be responsible for responding to all medical
questions or inquiries from members of the medical profession in the Territory
regarding the Product; provided, however, that MIOL may elect to delegate the
conduct of these activities to one or more agents. In any event, CVT shall refer
to MIOL all such questions and inquiries in the Territory that CVT receives, and
MIOL shall refer to CVT all such questions and inquiries outside the Territory
that MIOL receives. In addition, the Parties shall agree in writing on interim
procedures for handling of medical inquiries in the EU during the period prior
to transfer of the MAA to MIOL.

7.0 REGULATORY

7.1 Regulatory Approvals.

(a) Prior to Transfer of the MAA. For a period of time to be agreed upon in
writing by the Parties, which the Parties expect shall not exceed [****]
following the Effective Date, CVT shall hold and maintain the MAA and be solely
responsible for all regulatory interactions and submissions pertaining to the
MAA, in consultation with MIOL through the JDC. Prior to transfer of the MAA to
MIOL, (i) MIOL will have the right to be informed of all material meetings and
other material contacts of CVT with the EMEA pertaining to the Product and the
EU Regulatory Approval and may review material submissions and variations,
(ii) CVT shall provide MIOL with reasonable advance notice of all such material
meetings, material submissions and variations, (iii) CVT shall promptly provide
to MIOL copies of material documents received from the EMEA pertaining to the
Product in the EU, including without limitation all proposed labeling received
from the EMEA, and (iv) CVT shall transfer to MIOL within two (2) weeks after
the Effective Date a full copy of the approved MAA and all other official
correspondence between CVT and EMEA after CVT’s receipt of Regulatory Approval
of the MAA through the date of CVT’s transfer of such official correspondence to
MIOL.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Transfer of the MAA. At a time which will be mutually agreed upon by CVT and
MIOL in writing which the Parties expect shall be no later than [****] after the
Effective Date, CVT shall transfer the MAA to MIOL and thereafter, under
oversight of the JDC, MIOL shall hold and maintain the MAA and be responsible
for all activities related to obtaining and/or maintaining Regulatory Approvals
for the Product in the EMEA countries. CVT shall inform the EMEA product manager
or appropriate EMEA representative of CVT’s intent to transfer the MAA to MIOL
and shall follow the required procedures including all required documentation to
effect the transfer of the MAA to MIOL. CVT shall provide MIOL with reasonable
advance notice of all such required documentation and consult with MIOL on the
preparation of the application. Following transfer of the MAA, MIOL shall:
(i) keep CVT informed as to the status of the MAA and to permit, to the extent
possible, CVT to review and comment on, in advance, key correspondence,
communication or other documentation to be filed with Regulatory Authorities;
(ii) promptly notify CVT in the event of any change in status relating to the
MAA; (iii) confer with CVT on the preparation of any filings and communications;
(iv) upon request, provide CVT copies of written communications with Regulatory
Authorities; and (v) permit CVT to attend material meetings with Regulatory
Authorities. MIOL shall conduct all such regulatory interactions in accordance
with all applicable Laws. CVT shall provide reasonable assistance to MIOL in
preparing documentation in support of authorizations and in responding to any
queries from authorities at MIOL’s expense. MIOL agrees that during the Term,
CVT shall have a free-of-charge right of cross reference to the MAA for purposes
of CVT’s regulatory submissions inside and outside the Territory as permitted
under this Agreement.

(c) Product Registrations Other than MAA. Under oversight of the JDC, MIOL shall
hold and maintain all Product registrations in the Territory (except for the MAA
prior to transfer to MIOL under Section 7.1(a)) and shall be responsible for all
activities related to obtaining and/or maintaining such Regulatory Approvals in
the Territory, including preparation, submission and prosecution of such
Regulatory Approvals. MIOL shall: (i) keep CVT informed as to the status of its
regulatory applications and to permit CVT to review and comment on, in advance,
key correspondence, communication or other documentation to be filed with
Regulatory Authorities; (ii) promptly notify CVT in the event of any change in
status relating to the Product registrations in any country in the Territory
that are materially inconsistent with the MAA or would have an impact on Product
labeling; (iii) confer with CVT on the preparation of such filings,
communications and registration process; (iv) upon request, provide CVT copies
of written communications with Regulatory Authorities; and (v) permit CVT to
attend material meetings with Regulatory Authorities. MIOL shall conduct all
such regulatory interactions in accordance with applicable Laws. CVT shall
provide reasonable assistance to MIOL in preparing documentation in support of
authorizations and in responding to any queries from authorities, at MIOL’s
expense. MIOL agrees that during the Term, CVT shall have a free-of-charge right
of cross reference to the MAA for purposes of CVT’s regulatory submissions
inside and outside the Territory as permitted under this Agreement.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Product Labeling in the Territory. The core safety information for the
Product will be prepared and maintained by CVT including as provided in the
Safety Agreement. To the extent permitted by applicable Laws, MIOL shall use
CVT’s core safety information as a guide when developing local labeling for the
Product. CVT and MIOL shall use good faith efforts to achieve consensus on
matters related to Product labeling, including all material safety issues and
all labeling objections. During the Term, CVT shall have the right to object to
any proposed labeling that MIOL proposes to submit for the Product in the
Territory on the grounds that (i) such labeling will have a material adverse
effect on the Commercialization of the Product for such indication in the
Territory or in the United States or elsewhere outside the Territory or
(ii) such labeling is not consistent with the core safety information for the
Product maintained by CVT; and MIOL shall also have such rights with respect to
the labeling in the EU prior to the transfer of the MAA to MIOL. In the event
either Party exercises its right to object hereunder, the Parties shall use good
faith efforts to resolve such objection by mutual agreement.

7.2 Phase IV Studies (Including Investigator-Initiated Studies); Satisfaction of
Conditions Imposed on Holder of Approved MAA.

(a) CVT Responsibilities. CVT’s sole responsibilities with respect to Phase IV
Studies under the Agreement shall be (i) to conduct the sole Phase IV Study for
the Product which has been mandated by the EMEA in connection with the initial
licensure of the Product prior to the Effect Date, which is the metoprolol
drug-drug interaction study (including any modifications, if any, required by
EMEA with respect to such Phase IV Study), and (ii) to conduct the
pharmacovigilance plan as agreed in the risk management plan presented in the
approved MAA (including any subsequent updates of the risk management plan, if
any, agreed by the EMEA while CVT holds the approved MAA). In addition, prior to
the Effective Date CVT has agreed with the EMEA on a patient alert card for the
Product as required under the approved MAA. The costs of the foregoing Phase IV
Studies shall be solely borne by CVT. CVT will provide MIOL with the final study
report for the Phase IV Studies within [****] days after completion of such
Phase IV study.

(b) MIOL Responsibilities. MIOL shall have the sole responsibility for
conducting any other Phase IV Studies (including any investigator-initiated
studies) with respect to the Product in the Territory (other than the Phase IV
Study covered by Section 7.2(a)). MIOL shall have the right, but not the
obligation, to conduct any Phase IV Study which is required, requested or
mandated by a Regulatory Authority for the purposes of registering or
maintaining the registration of the Product in the Territory; provided, however,
that if MIOL does not conduct any Phase IV Study which is required, requested or
mandated by a Regulatory Authority in a given country in the Territory, CVT
shall have the rights set forth below in this Section 7.2(b). CVT shall be
entitled, effective immediately on written notice to MIOL, to take either of the
following actions at CVT’s sole discretion and election (as set forth in CVT”s
notice to MIOL hereunder): (i) CVT may terminate the Agreement (including the
exclusive licenses granted to MIOL under the Agreement) solely in such country
and the provisions of 16.5 shall apply with respect to any such country on any
such termination; or (ii) CVT may convert the exclusive

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

licenses granted to MIOL under the Agreement in such country into non-exclusive
licenses in such country. MIOL shall also have the sole responsibility for all
Phase IV Studies in the Territory that are not required, requested or mandated
by a Regulatory Authority, including investigator-initiated studies. MIOL shall
first obtain JDC approval of any Phase IV Studies in the Territory under this
Section 7.2(b) (including investigator- initiated studies). All such Phase IV
Studies and investigator-initiated studies shall be subject to JDC prior written
approval and subject to periodic and timely progress reporting as deemed
appropriate by the JDC. MIOL shall provide to CVT the final study report for any
such Phase IV Study within [****] days after completion of such Phase IV study
and CVT shall be free to use any and all such study reports in accordance with
its rights set forth in Section 3.2. The cost of such Phase IV Studies shall be
borne one hundred percent (100%) by MIOL. Data and results from Phase IV Studies
may only be submitted for publication following scientific review by the JDC and
CVT’s prior written approval of such publication. CVT shall provide such written
approval or disapproval of such proposed publication, as the case may be, within
the following time frames after such proposed publication has been provided to
CVT for review: (A) within [****] days if the proposed publication is a
manuscript; and (B) and within [****] days if the proposed publication is an
abstract for presentation at or inclusion in the proceedings of a scientific
meeting or a transcript of an oral presentation to be given at a scientific
meeting. With regard to the patient alert card required under the approved MAA
as of the Effective Date, MIOL shall ensure that the patient alert card as
provided by CVT to EMEA under Section 7.2(a) and approved by EMEA shall be
provided directly to the pharmacy with each Product shipment in the European
Union, and shall request each pharmacist to distribute such approved patient
alert card to each patient at the time the Product is dispensed in the European
Union.

8.0 SAFETY

8.1 Pharmacovigilance and Safety Agreement.

(a) Global Safety Database. CVT shall maintain the global safety database for
the Product and shall be responsible for global pharmacovigilance for the
Product, at CVT’s sole cost and expense. MIOL shall provide the qualified person
for the pharmacovigilance in the Territory.

(b) Safety Agreement. Within three (3) months after signing the Agreement, the
Parties will enter into a detailed safety agreement (the “Safety Agreement”),
which will include provisions to ensure full coordination between CVT and MIOL
with regard to the Product and safety reporting, in accordance with global
regulations and timelines, including MIOL in-Territory collection and
transmission of safety reports to CVT (for the global safety database), CVT
in-Territory collection and transmission of safety reports to MIOL, MIOL
reporting to Regulatory Authorities in the Territory, CVT reporting to
Regulatory Authorities outside the Territory and how the Parties will coordinate
the reporting process with regard to the EMEA prior to CVT’s transfer of the MA
to MIOL. The Parties shall periodically review the Safety Agreement and suggest
revisions or and/or updates as necessary or appropriate based on changes in
applicable Laws or other factors.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Safety Terms. For purposes of this Agreement including this Article 8.0, and
the Safety Agreement, the terms “Adverse Event”, “Adverse Drug Reaction”,
“Serious Adverse Event” and “Serious Adverse Drug Reaction” shall have the
meanings ascribed to such terms under applicable Laws in the Territory
(including Eudralex Vol. 9A of the Rules Governing Medicinal Products in the
European Union or the International Conference on Harmonization or the Technical
Requirements for the Registration of Pharmaceuticals for Human Use (ICH)) or as
otherwise agreed between the Parties in writing in the Safety Agreement.

(d) Safety Reporting. As set forth in greater detail in the Safety Agreement:

(i) MIOL shall collect, investigate and report all Product complaints associated
with the Product in the Territory where there is an associated AE or ADR in
accordance with the format, timelines and procedures set forth in the Safety
Agreement. MIOL shall forward all Product complaints associated with an AE to
CVT within the timelines set forth in the Safety Agreement.

(ii) CVT shall be responsible for preparation of Periodic Reports (including
PSURs, PSUR addenda or PSUR bridging reports) for the Product in accordance with
ICH E2C Safety Data Management, PSURs, Eudralex Vol. 9A and applicable Laws.
MIOL shall be responsible for the submission of any Periodic Report, PSUR, PSUR
addendum or PSUR bridging report in the Territory in accordance with the
timelines set forth in the Safety Agreement.

(e) Safety Database and Safety Committee. Subject to the terms of the Safety
Agreement, MIOL shall have read-only access to CVT’s global safety database for
the Product, and shall have the ability to run individual or summary reports
from such database, or request reports from CVT. One (1) or more representatives
from MIOL (as agreed upon by the Parties) shall be permitted to serve as a
member of the CVT Ranolazine Drug Experience Committee.

8.2 New Information. Each Party shall promptly notify the other if such Party
becomes aware of any material information or circumstance that is likely to have
a material adverse effect on the Commercialization of the Product in the
Territory.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.0 MANUFACTURING AND SUPPLY OF PRODUCT

9.1 General. Subject to the terms and conditions of the Supply Agreement which
shall govern in the event of any inconsistency between this Agreement (including
this Article 9) and the Supply Agreement, the Parties agree as follows with
respect to supply of Product under this Agreement:

(a) Supply Agreement. Within three (3) months of the Effective Date, the Parties
shall negotiate in good faith and shall agree upon and enter into a separate
detailed supply agreement (the “Supply Agreement”) setting forth the Parties’
understandings with respect to forecasting of expected requirements, ordering,
delivery, invoicing and payment, record keeping, and regulatory
responsibilities, handling of complaints, procedures implemented by CVT, and
MIOL’s rights to audit. The Supply Agreement may be modified as agreed upon by
the Parties in writing if and when MIOL exercises its Manufacturing Option under
Section 9.3. The Supply Agreement shall provide that it shall terminate
automatically on the effective date of any termination or expiration of this
Agreement, except as otherwise agreed in writing by the Parties. The JSC shall
be responsible for periodically reviewing the Supply Agreement and suggesting
revisions and/or updates as necessary or appropriate. The Supply Agreement shall
include provisions which are consistent with Sections 9.1(b), (c) and (d) and
Section 9.2 below.

(b) CVT Responsibilities. CVT, or its contract manufacturers, shall Manufacture,
store and supply the Product in accordance with the Product Specifications as
referenced in the MAA and as agreed upon by the Parties. CVT will provide the
ordered quantities of the Product in bulk tablet form at CVT’s Manufacturing
Cost plus [****] percent ([****]%), subject to the [****] as defined in the
Supply Agreement.

(c) MIOL Responsibilities. MIOL will be responsible for all shipping, packaging,
distribution and costs thereof of Product in the Territory, including assuming
[****], the qualified packager for the Product which is referenced in the
approved MAA. At MIOL’s request, CVT will manage and retain its relationship
with [****] until the MAA is transferred to MIOL.

(d) MIOL Forecasts and Orders; VAT; MIOL Payments. Within [****] days after the
Effective Date and monthly thereafter on or prior to the last day of each
calendar month during the Term, MIOL shall provide CVT with a forecast of
estimated Product requirements by dosage strength on a rolling twelve (12)-month
basis. Such forecasts shall represent MIOL’s reasonable estimates of the
quantity of Product required in the Territory during the twelve (12)-month
period covered by the forecast. At the time each forecast is delivered to CVT by
MIOL, the quantity of Product specified for the first four (4) months of the
MIOL forecast shall be deemed a binding firm order (“Firm Order”) for Product
and shall be accompanied by a purchase order, and the quantity of Product
specified in the fifth (5th) month of each MIOL forecast shall be considered
partially binding as set forth in the Supply Agreement. CVT shall use [****] to
accommodate adjustments to the Manufacturing schedule based on changes to the
forecast by MIOL. CVT shall not unreasonably reject orders. CVT shall execute
all accepted purchase orders and shall use its [****] to deliver Product to
MIOL’s carrier at CVT’s designated facility within [****] business days of the
delivery date specified in the MIOL purchase

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

order. MIOL shall be responsible for arranging, at its expense, for all
shipping, freight, insurance and customs clearance and payment of all VAT,
duties and import fees. MIOL shall pay CVT for all Manufacture and supply of
Products hereunder, and shall reimburse CVT for all costs associated with bulk,
shipping and insurance, VAT, import duties and packaging, in any case in United
States Dollars by wire transfer (or other mutually acceptable means) of
immediately available funds to an account designated by CVT in writing, within
[****] days of receipt of an invoice from CVT.

9.2 Price of Product. Subject to the [****] in the Supply Agreement, the
purchase price for the supply by CVT to MIOL of the Product shall be CVT’s
Manufacturing Cost of such Product plus [****] percent ([****]%). The price of
the Product as set forth in this Section 9.2 and the Manufacturing Cost shall
not include VAT, import taxes, duties or any other required taxes; and if any
such taxes are imposed for the sale or purchase of the Product by MIOL, such
taxes shall be paid by MIOL.

9.3 Option to Manufacture by MIOL and/or its Affiliates.

(a) Option to Manufacture the Bulk API. MIOL shall have the option, at any time
during the Term of the Agreement, and upon at least [****] prior written notice
to CVT, to take over the Manufacturing of MIOL’s requirements of the Compound in
the Territory, either by itself or acting through any Affiliates or Third
Parties, provided that any such Third Party shall be subject to the prior
written consent of CVT, not to be unreasonably withheld, conditioned or delayed
(the “Manufacturing Option for Bulk API”); provided, however, that in order to
exercise its Manufacturing Option (other than in connection with any CVT uncured
failure to supply the Product under the Supply Agreement, which is addressed in
the next sentence), MIOL must agree to either [****], and in either case on
business terms that are normal and customary. MIOL shall notify CVT of which of
the foregoing approaches it selects as part of the notice to CVT exercising its
Manufacturing Option hereunder. The Parties agree that if MIOL exercises its
Manufacturing Option solely because of CVT’s uncured failure to supply the
Product under the Supply Agreement, in such event (and only in such event) MIOL
shall be entitled to exercise its Manufacturing Option without being required to
provide [****] months’ prior notice as provided above and without being required
to meet the conditions set forth above relating to Manufacture and supply of the
Compound for CVT and the pricing of such supply.

(b) Option to Manufacture Bulk Tablets of Product. MIOL shall have the option,
at any time during the Term of the Agreement, and upon at least [****] prior
written notice to CVT, to take over the Manufacturing of MIOL’s requirements of
tablets of Product in the Territory, either by itself or acting through any
Affiliates or Third Parties, provided that any such Third Party shall be subject
to the prior written consent of CVT, not to be unreasonably withheld,
conditioned or delayed (the “Manufacturing Option for Tableting”).

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Manufacturing and Supply Agreement(s). In the event of exercise of the
Manufacturing Option for Bulk API set forth in Section 9.3(a), the Parties shall
negotiate in good faith and enter into one or more manufacturing and supply
agreement(s) between CVT and MIOL that shall include; at a minimum, the
following conditions: (i) MIOL or any Third Party manufacturer acting on behalf
of MIOL shall meet CVT’s quality and regulatory requirements for the Compound or
the Product, as the case may be; (ii) MIOL shall be responsible for all expenses
related to technology transfer, scale-up, process validation and registration of
new manufacturing sites; and (iii) CVT and MIOL shall remain responsible for
supply and payment for any Firm Order made under Section 9.1(d), except as only
as otherwise expressly agreed to in writing by the Parties. In the event of
exercise of the Manufacturing Option for Tableting under Section 9.3(b), the
Parties shall negotiate in good faith and enter into one or more technology
transfer agreements between CVT and MIOL that shall include, at a minimum, the
following conditions: (A) MIOL shall be responsible for all expenses related to
technology transfer, scale-up, process validation and registration of new
manufacturing sites; and (B) CVT and MIOL shall remain responsible for supply
and payment for any Firm Order made under Section 9.1(d), except as only as
otherwise expressly agreed to in writing by authorized representatives of the
Parties.

10.0 OPTION FOR CVT TO DETAIL THE PRODUCT

10.1 Option. Subject to the terms and conditions set forth in this Agreement and
notwithstanding Section 6.1(e), MIOL hereby grants to CVT an exclusive option to
Detail the Product with MIOL on a country-by-country basis in either or both of
the [****] or [****] on the following terms and conditions:

(a) CVT Detailing Option Period. CVT shall have an exclusive option to Detail
the Product with MIOL on a country-by-country basis in each of the [****] with a
focus on specialists (the “CVT Detailing Option”). Such CVT Detailing Option
shall be exercised by written notice from CVT to MIOL (the “CVT Detailing Option
Exercise Notice”) on a country-by-country basis within [****] years from the
First Commercial Sale Date in each such country, on [****] months’ prior written
notice from CVT to MIOL regarding such exercise;

(b) CVT Exercise of Detailing Option. Commencing promptly after MIOL’s receipt
of any CVT Detailing Option Exercise Notice under Section 10.1(a), the Parties
shall negotiate in good faith for not more than [****] days from the effective
date of receipt of such CVT Detailing Option Exercise Notice and shall agree on
the terms and conditions governing the Detailing of the Product by CVT and MIOL
in the country(ies) covered by such CVT Detailing Option Exercise Notice. As
part of the negotiation regarding the terms and conditions governing the CVT
Detailing of the Product, MIOL shall provide to CVT information to the extent
reasonably requested by CVT regarding the then-current cost incurred by MIOL for
Primary Details, Secondary Details and Sales Representatives; and

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Detailing Agreement. The terms and conditions mutually agreed upon by the
Parties with respect to any Detailing hereunder shall be set forth in one or
more separate Detailing Agreements (each, a “Detailing Agreement”) which shall
be signed by the Parties no later than [****] days following the applicable CVT
Detailing Option Exercise Notice. The Parties agree that any CVT Detailing
Agreement hereunder shall include the following terms:

(i) CVT shall agree to supply sales representatives in accordance with the
following: (A) a maximum of [****] sales representatives in the [****]; and
(B) a maximum of [****] sales representatives in [****];

(ii) as consideration for CVT’s efforts with respect to Details during the
Detailing Agreement, MIOL shall reimburse CVT in accordance with the following:
(A) as long as CVT’s sales representatives are only Detailing the Product, MIOL
shall reimburse CVT for [****] percent ([****]%) of MIOL’s FTE costs for such
sales representatives (but not less than [****] Euros (€[****]) per FTE); (B) if
CVT’s sales representatives are Detailing the Product and one (1) or more
additional product(s) and the Product is in the Primary Position in such
Details, MIOL shall reimburse CVT for [****] percent ([****]%) of the FTE costs
for such sales representatives (but not less than [****] Euros (€[****]) per
FTE); and (C) if CVT’s sales representatives are Detailing the Product and one
(1) or more other product(s) and the Product is in the Secondary Position in
such Details, MIOL shall reimburse CVT for [****] percent ([****]%) of the FTE
costs for such sales representatives (but not less than [****] Euros (€[****])
per FTE;

(iii) MIOL shall be responsible for providing CVT with Product samples, training
and promotional materials, at MIOL’s cost and expense and in accordance with
MIOL’s standards.

(iv) other than such reimbursement under Section 10.1(c)(ii) by MIOL and MIOL’s
cost-bearing under Section 10.1(c)(iii), CVT’s sole additional consideration for
its Detailing efforts shall be the royalties and milestones paid by MIOL to CVT
under the Agreement;

(v) CVT shall have no right to subcontract or sublicense its rights and
obligations under such Detailing Agreement to any Third Party;

(vi) A Detailing committee, managed and chaired by MIOL, established by the
Parties shall oversee the Detailing efforts provided by CVT;

(vii) MIOL shall be solely responsible for defining the Marketing, advertising
and promotional strategy for the Product in the Territory, as well as
any Detailing plan between the Parties, including but not limited to targeting,
frequency of Details and so forth, and shall consult with CVT regarding such
matters and take CVT’s comments reasonably into account;

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(viii) The provisions of the Detailing Agreement may be modified on an annual
basis after the first (1st) year by mutual written agreement of the Parties;

(ix) MIOL hereby grants to CVT and its Affiliates and any contract sales
organization under contract with CVT for the country(ies) covered by the CVT
Detailing Option Exercise Notice a non-transferable non-exclusive license to use
MIOL’s corporate name and any product logos, tradenames, and trademarks
associated with the Product in each of the country(ies) covered by such CVT
Detailing Option Exercise Notice only, and only for purposes of activities
conducted by CVT or its Affiliates or on behalf of CVT by its contract sales
organization (including its personnel) under this Agreement or the Detailing
Agreement;

(x) CVT shall comply with MIOL’s Affiliates’ sales reporting system
requirements, provided that MIOL shall assist CVT in complying with sales
reporting systems;

(xi) Each such Detailing Agreement shall provide that it shall terminate
automatically on the effective date of any termination or expiration of this
Agreement, except as otherwise agreed in writing by the Parties; and

(xii) The period of time during which CVT may Detail the Product in the
Territory under this Section 10.1 and any Detailing Agreement shall commence on
a country-by-country basis in the [****] on the date on which the first Detail
is conducted by CVT in such country and shall terminate on the [****]
anniversary of the First Commercial Sale Date in such country.

11.0 PRODUCT DEVELOPMENT

11.1 Research and Development. During the Term of the Agreement, inside and
outside the Territory CVT shall have the sole right and responsibility for all
research and development of the Product and the Compound, with the exceptions of
(a) any Phase IV studies conducted by MIOL pursuant to Section 7.3(b) , and
(b) all Joint Development Plans for the Product under this Agreement, which the
Parties agree shall be conducted pursuant to a Development Agreement which shall
specify whether such Joint Development is conducted by MIOL, by CVT or jointly
by MIOL and CVT, in any case under one (1) or more jointly agreed Joint
Development Plans. The initial Joint Development Plan for the Product shall be
mutually agreed between the Parties under the mechanisms set forth in
Section 11.3(a) within three (3) months of the Effective Date.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.2 MIOL and CVT Investments in the Product. MIOL shall determine in its sole
discretion whether or not to agree to any Joint Development Plans proposed by
CVT, and whether or not to participate in any proposed Joint Development Plans,
under the governance and “opt-in” mechanisms set forth in Section 11.3. CVT
agrees to invest its share of the Development Costs under such Joint Development
Plans as determined in Section 11.3 for purposes of conducting such Joint
Development Plans. CVT shall propose any ideas for Joint Development Plans to
MIOL, but shall determine in its sole discretion whether or not to agree to any
Joint Development Plans proposed by MIOL, and whether and how to conduct any CVT
Independent Development under Section 11.4 and whether and how to conduct any
CVT Projects under Section 11.6.

11.3 MIOL Opt-In and Opt-Out Rights.

(a) Mandatory and Other Offerings as Joint Development Plans. The Parties agree
that each development program in respect of the Product or the Compound which is
intended by either Party or which either Party believes would likely result in a
regulatory filing for a (i) New Indication, (ii) a label extension of the
Initial Indication, or (iii) any other indication for a pharmaceutical product
containing the Compound (collectively, an “Additional Indication”) shall be
proposed to the other Party as a Joint Development Plan. MIOL may elect to
opt-out of such Joint Development Plan pursuant to this Section 11.3 (in which
case CVT shall be entitled to proceed on its own with respect to such
Development subject to Section 11.4). CVT must offer to MIOL in writing any
Development plan which would likely result in a regulatory filing for an
Additional Indication, for purposes of MIOL’s opt-in rights under this
Section 11.3. In addition, CVT in its sole discretion may (but is not required
to) propose any other Development (which CVT does not intend or does not believe
is likely to lead to an Additional Indication) to MIOL in writing as a Joint
Development Plan for purposes of MIOL’s opt-in rights under this Section 11.3;
provided, however, that CVT in its sole discretion may determine to conduct any
such other Development as a CVT Project under Section 11.6. In addition, MIOL
may, in its sole discretion, propose any Development plan to CVT for
consideration as a Joint Development Plan, and must offer to CVT in writing as a
proposed Joint Development Plan any Development plan which would likely result
in a regulatory filing for an Additional Indication. Any Joint Development Plan
proposed by either Party shall be reviewed by the JDC (which shall make a
recommendation to the JSC) as provided under Section 2.4(c)(i) no later than
thirty (30) days after such Joint Development Plan has been proposed in writing
by a Party hereunder. The JSC shall make a decision under Section 2.2(c)(ii)
regarding whether or not to approve and conduct any such proposed Joint
Development Plan within fifteen (15) days after the JDC’s recommendation to the
JSC under Section 2.4(c)(i). Any JSC approval of a Joint Development Plan under
Section 2.2(c)(ii) shall be deemed to constitute MIOL’s election to “opt-in” to
such Joint Development Plan under Section 11.3(b) (a “MIOL Opt-In”), and each
Party’s mutual written agreement to conduct such Joint Development Plan (as
approved by the JSC) and to share the Development Costs thereof as provided in
Section 11.3(b).

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Opt-In and Later-Opt-In Rights and Cost-Sharing. If MIOL elects to
participate in any Joint Development Plan as provided under Section 11.3(a),
MIOL shall fund [****] percent ([****]%) of the Development Costs for such Joint
Development Plan, and CVT shall fund [****] percent ([****]%) of the Development
Costs for such Joint Development Plan; provided, however, that for Joint
Development relating to [****] the foregoing cost-sharing percentages shall
apply and MIOL shall fund, in total, no more than [****] Dollars ($US[****]) of
the Development Costs for Joint Development during the first three (3) years of
the Term, and any cost sharing arrangement for these indications which exceeds
[****] Dollars ($US[****]) in the aggregate will be negotiated in good faith by
the Parties and agreed to by the Parties, provided that there will be no change
in the milestones under Sections 4.2(b) and (c) associated with these
indications. If MIOL elects not to participate in any Joint Development Plan as
provided under Section 11.3(a), CVT in its sole discretion may conduct such
Development program as provided in Section 11.3(c), and MIOL shall have the
option at its sole discretion to “opt-in” to such Development program later, up
to the date on which the first patient is enrolled in the first Phase III Study
under such Development program if conducted by CVT (a “MIOL Later Opt-In”);
provided, however, that in order to exercise a MIOL Later Opt-In, MIOL must
provide written notice to CVT of MIOL’s exercise of the MIOL Later Opt-In no
later than the foregoing deadline as applicable to such Development program as
conducted by CVT, together with a payment to CVT equal to [****] percent
([****]%) of the Development Costs already incurred by CVT for such Development
program as conducted by CVT (as such Development Costs shall have been
reasonably calculated by CVT in accordance with this Agreement and provided to
MIOL upon MIOL’s written request at least [****] days prior to the deadline for
exercising the MIOL Later Opt-In). If such MIOL Later Opt-In is timely exercised
by MIOL, in addition to the foregoing [****] percent ([****]%) payment when
exercising the MIOL Later Opt-In, MIOL shall fund [****] percent ([****]%) of
the Development Costs for such Joint Development Plan going forward, and CVT
shall fund [****] percent ([****]%) of the Development Costs for such Joint
Development Plan going forward.

(c) General. As provided in Sections 2.4 and 11.8, the Parties through the JDC
shall operate by consensus whenever possible with respect to all Joint
Development, but where consensus has not been achieved CVT shall have the final
decision-making authority with respect to all decisions relating any to Joint
Development Plan as set forth in Section 11.8. If MIOL disagrees with CVT’s
final decision, MIOL may opt-out of such Joint Development Plan by written
notice to CVT and payment of all amounts owed under Section 11.3(b) through the
date such notice is received by CVT, in which case CVT shall be free to pursue
such Development on its own or with Third Parties in CVT’s sole discretion.
Subject to MIOL’s opt-in rights under this Section 11.3, CVT in its sole
discretion shall be free to plan and implement any Development program on its
own or with Third Parties at CVT’s sole cost and expense, so long as MIOL’s
Opt-In rights remain unexercised by MIOL or have expired unexercised. However,
with respect to any Development program as to which MIOL’s Later Opt-In Rights
has expired unexercised on the Phase III deadline set forth in Section 11.3(b)
above, and with respect to any Joint Development Plan as to which MIOL opts-out,
then in any such case Section 11.4 shall apply and CVT shall be free to plan and
implement any such Development plan in its sole discretion, on its own or with
Third Parties.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.4 CVT Independent Development; Limitations.

(a) Permitted Exploitation and Non-Permitted Exploitation. With respect to any
Development program as to which MIOL’s Later Opt-in Right has expired
unexercised on the Phase III deadline set forth in Section 11.3(b) above, and
with respect to any Joint Development Plan as to which MIOL opts out
(collectively, the “CVT Independent Development”), the Parties agree that MIOL
shall not be entitled to use or have any license rights to any Know-How
(including any data, results, information or materials) or any Patent Rights
thereon which arise from any such CVT Independent Development. Furthermore, with
respect to any CVT Independent Development, the Parties agree as follows:
(i) CVT shall not be entitled in the Territory, directly or indirectly, to
register, use, assign, transfer and/or license to any Third Party any or all
Know-How (including any data, results, information or materials) or any Patent
Rights thereon in the Territory, which arise from any such CVT Independent
Development unless any product resulting from such CVT Independent Development:
(A) is indicated for treatment unrelated to the therapy of cardiovascular
diseases; and (B) is used with tablet formulations or other formulations, and
dosage strengths, different from the then-approved tablet formulation (or other
formulations) and dosage strengths of the Product being marketed by MIOL; and
(C) is not practicable (even off-label) to be prescribed by a physician in the
Territory instead of the Product and is not otherwise likely to have a
competitive impact on the Product in the Territory, it being understood that all
three of the foregoing conditions (A) through (C) must be met in order to
qualify as “Permitted Exploitation” hereunder, and all other uses shall be
referred to collectively as “Non-Permitted Exploitation”; (ii) outside the
Territory CVT shall have full rights as set forth in Section 3.2(a), including
the rights to develop, make, have made, register, use, sell and otherwise
exploit any and all uses of the Product and/or to assign, transfer and/or
license to any Third Party any or all Know-How (including any data, results,
information or materials) or any Patent Rights thereon, which arise from any CVT
Independent Development for any and all uses of the Product (including Permitted
Exploitation and Non-Permitted Exploitation); (iii) inside the Territory CVT
shall have full rights as set forth in Section 3.2(b), including the rights to
develop the Product for uses qualifying as Permitted Exploitation or
Non-Permitted Exploitation, subject to the other terms of this Agreement
(including this Section 11.4(a), 11.4(b) and Section 11.6); and (iv) MIOL agrees
that CVT have a free-of-charge right of cross-reference to the MAA for purposes
of all of the foregoing, including CVT’s Permitted Exploitation and
Non-Permitted Exploitation and exercise of CVT’s other rights under Sections
3.2(a) and (b) inside and outside the Territory. If CVT elects to use or
license, directly or indirectly, any Permitted Exploitation, CVT shall first
provide written notice thereof to MIOL, so that MIOL has a reasonable
opportunity to verify CVT’s compliance with the conditions of this
Section 11.4(a), including those related to the definition of Permitted
Exploitation.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) MIOL Option. With regard to any Non-Permitted Exploitation pursued by CVT
under this Agreement as CVT Independent Development (but not any Permitted
Exploitation, as to which MIOL only has the opt in and later opt in rights set
forth in Section 11.3), notwithstanding Sections 11.3(a) and 11.3(b) of this
Agreement, within [****] days after the completion and provision to CVT of the
initial unblinded results for the final Phase III Study expected by CVT to
support submission of the Product for a use qualifying as Non-Permitted
Exploitation for Regulatory Approval outside the Territory, CVT shall notify
MIOL thereof in writing and shall provide MIOL with all information promptly and
reasonably requested by MIOL regarding such Phase III Study results and/or such
use qualifying as Non-Permitted Exploitation, in order for MIOL to elect whether
to exercise the option set forth in this Section 11.4(b). MIOL shall have the
option and right, in its sole discretion, to take an exclusive license to any
such Know-How and/or Patent Rights in the Territory relating to such use
qualifying as Non-Permitted Exploitation, effective on written notice from MIOL
to CVT within [****] days from receipt of any written notice from CVT under this
Section 11.4(b); provided, however, that in order for MIOL to exercise its
option hereunder, together with such timely MIOL option exercise notice to CVT,
MIOL must make a payment to CVT equal to [****] percent ([****]%) of the
Development Costs incurred by CVT for such Development program as conducted by
CVT (as such Development Costs shall have been reasonably calculated by CVT in
accordance with this Agreement and provided to MIOL as part of CVT’s notice to
MIOL under this Section 11.4(b)). If MIOL timely exercises its option hereunder,
in addition to the foregoing [****] percent ([****]%) payment when exercising
such MIOL option, the Parties agree that the applicable milestone payments under
Sections 4.2(b), (c) or (d) for such Non-Permitted Exploitation licensed to MIOL
under this Section 11.4 (as applicable) shall by increased by [****] percent
([****]%) of what they otherwise would have been (including the amounts under
Sections 4.2(b) and (c) if the license relates to the indication(s) of [****],
notwithstanding that CVT pursued such indication(s) as CVT Independent
Development, as permitted under this Agreement, instead of under a Development
Agreement as contemplated under Sections 4.2(b) and (c)). If or to the extent
MIOL timely exercises its option under this Section 11.4, such license is hereby
granted under the same terms and conditions as the licenses granted pursuant to
Section 3.1 of this Agreement, including the applicable royalties set forth in
Section 4.3 of this Agreement (subject to Sections 4.4 and 4.5).

11.5 No MIOL Independent Development. Other than Phase IV Studies as provided in
Section 7.3 above, MIOL (whether on its own or through Affiliates, sublicensees
or Third Parties) shall have no right to conduct any Development of the Compound
or the Product except as part of a mutually agreed upon Joint Development Plan.
Without limiting the generality of the foregoing, MIOL shall have no right to
conduct any Development of the Compound or the Product under any Joint
Development Plan proposed by MIOL to CVT that has not been mutually agreed to as
a Joint Development Plan under Section 11.3.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.6 CVT Projects Subject to License Rights. Except as set forth in
Section 11.3(a) (which requires CVT to offer to MIOL for Joint Development any
Development plan that is likely to result in a regulatory filing for an
Additional Indication), CVT may choose to pursue any other development of the
Product on its own, at its own cost and expense, and shall not be required to
propose any such development to MIOL under Section 11.3(a) or obtain any MIOL
approval thereto (in any case, a “CVT Project”). In this event, the Parties
agree that all Know-How (including data, results, information and materials)
arising from any and all such CVT Projects and all Patent Rights thereon shall
be solely owned by CVT and shall automatically be included within the CVT
Know-How and CVT Patent Rights licensed to MIOL under Section 3.1 above, and no
additional milestone and royalty payments shall be required above and beyond
those set forth in Sections 4.2 and 4.3.

11.7 Development Agreement. In the event that CVT and MIOL agree to conduct any
Joint Development hereunder, no later than thirty (30) days thereafter CVT and
MIOL shall enter into a written development agreement (a “Development
Agreement”) which shall, at a minimum, include the following terms and
conditions: (a) the scope of, and initial budget for, the activities to be
conducted by the Parties; (b) ownership provisions with respect to any Know-How
(including data, results, information and materials) arising from the Joint
Development program consistent with the terms of this Agreement; (c) MIOL shall
retain title to any MIOL Know-How and MIOL Patent Rights (if any) used in the
Joint Development as well as any modifications or improvements (if any) to any
MIOL Know-How or MIOL Patent Rights conceived, developed, reduced to practice or
otherwise made by CVT or MIOL in the context of such Joint Development; and
(d) the terms and royalties of a royalty-bearing sublicensable license to CVT of
any such MIOL Know-How, MIOL Patent Rights, modifications or improvements (if
any), which license shall be for the purposes of CVT developing, making, having
made, using, marketing and selling Products outside the Territory during the
Term.

11.8 JDC Oversight; Consensus; CVT Decision-Making. The JDC, subject to the
oversight of the JSC as set forth in Section 2.2, shall oversee all Joint
Development activities conducted by the Parties, and with respect to any other
research and development of the Product, including CVT Projects or projects
proposed to MIOL to which MIOL has not opted in, the JDC shall serve as the
forum for consultation, communication and exchange of information regarding such
research and development. The Parties shall endeavor to make decisions relating
to research and development by good faith efforts to reach consensus, provided,
however, that CVT shall have final decision-making authority with respect to
Joint Development of Products under this Article 11.0.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12.0 INTELLECTUAL PROPERTY AND INFRINGEMENT

12.1 Ownership of CVT Know-How and CVT Patent Rights. As between CVT and MIOL,
CVT shall retain ownership of the CVT Know-How and CVT Patent Rights, including,
without limitation, any and all CVT Know-How and CVT Patent Rights developed or
invented solely by CVT during the Term of this Agreement. The Parties shall own
jointly any Joint Know-How and any Joint Patent Rights. Designation of
inventorship shall be determined in accordance with United States laws of
inventorship and competent written evidence of the Parties.

12.2 Patent Filing, Prosecution and Maintenance.

(a) CVT Responsibility. Subject to the other terms and conditions of this
Agreement (including the remainder of this Section 12.2), during the Term of
this Agreement, as between CVT and MIOL, CVT shall have the sole responsibility
for the filing, prosecution and maintenance of all CVT Patent Rights and Joint
Patent Rights (including but not limited to supplementary protection
certificates) in the Territory at CVT’s sole cost and expense. CVT shall solely
determine, acting reasonably and with the aim at preserving both Parties’ rights
under this Agreement, whether or not to file, perfect, prosecute, maintain or
take or not take any other action with respect to any patent application or
patent within the CVT Patent Rights generally or in a particular country or
territory within the Territory (including, without limitation, any interference,
opposition, re-examination request, nullity proceeding, appeal or other
inter-party action or reissuance proceeding involving the CVT Patent Rights in
the Territory, and any request for supplementary protection certificates or
other patent term extension in the Territory relating to the CVT Patent Rights).
CVT and MIOL shall mutually determine whether or not to file, perfect,
prosecute, maintain or take or not take any other action with respect to any
patent application or patent within the Joint Patent Rights generally or in a
particular country or territory within the Territory (including, without
limitation, any interference, opposition, re-examination request, nullity
proceeding, appeal or other inter-party action or reissuance proceeding
involving the Joint Patent Rights in the Territory, and any request for
supplementary protection certificates or other patent term extension in the
Territory relating to the Joint Patent Rights). Subject to the terms of the
CVT/Roche Agreement, in the event that CVT does not choose to file, prosecute or
maintain any patent or patent application within the CVT Patent Rights and/or
the Joint Patent Rights in any country in the Territory and informs MIOL in
writing of its intent not to file, prosecute or maintain such patent or patent
application, MIOL shall be entitled to file, prosecute or maintain such patent
or patent application, and the costs of such filing, prosecution or maintenance
shall be borne solely by MIOL. In such event, upon MIOL’s request, the ownership
of the concerned patent and/or patent application shall be transferred to MIOL,
free of any charge for such transfer of ownership; and thereafter, MIOL shall be
solely responsible for the expense of prosecuting or maintaining the concerned
patent or patent application.

(b) Updates to MIOL. During the Term CVT shall use [****] to inform MIOL of the
status of the CVT Patent Rights, including the Patent Rights licensed by CVT
under the CVT/Roche Agreement (the “Sublicensed Patent Rights”), and Joint
Patent Rights in the European Patent Office and its member countries and all
other patent offices in the Territory, and CVT shall: (i) provide to MIOL the
title, filing date and

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

application number of each patent application within the CVT Patent Rights
(including the Sublicensed Patent Rights) or Joint Patent Rights filed by CVT
anywhere in the Territory within thirty (30) days after the filing thereof;
(ii) inform MIOL regarding the grant of any patent within the CVT Patent Rights
(including the Sublicensed Patent Rights) or Joint Patent Rights by any patent
office in the Territory, by promptly providing an updated Exhibit A to MIOL on
an annual basis on the anniversary of the Effective Date of this Agreement, or
upon reasonable written request by MIOL (provided that MIOL shall not request
such updates more frequently than twice per year); and (iii) notify MIOL in
writing regarding any interference, opposition, re-examination request, nullity
proceeding, appeal, request for supplementary protection certificates or other
inter-party action or reissuance proceeding within the scope of any patent
office in the Territory which is potentially material to the CVT Patent Rights
(including the Sublicensed Patent Rights) or Joint Patent Rights, and any
request for supplementary protection certificates or other patent term extension
in such portion of the Territory, in which case CVT shall consult with MIOL as
reasonably requested by MIOL and shall consider any comments, suggestions, or
strategies suggested by MIOL relating to any such proceeding.

12.3 Infringement of Licensed Patent Rights. During the Term each Party shall
advise the other promptly in writing upon its becoming aware of any infringement
by any Third Party of any CVT Patent Rights or Joint Patent Rights in the
Territory. As between CVT and MIOL, CVT shall have the right to take any initial
action in respect of a Third Party infringement of a CVT Patent Right or Joint
Patent Right at its own expense. Subject to the foregoing, in the event of an
infringement of the CVT Patent Rights or Joint Patent Rights within the
Territory, the Parties agree to the following:

(a) Suit by [****]. In the event of any infringement of the Sublicensed Patent
Rights, if CVT and/or [****] agrees to bring a suit against any such infringer
of such Sublicensed Patent Rights, then CVT shall notify MIOL thereof, and the
Parties shall consult with each other (and CVT shall consult with [****])
regarding potential cooperation and participation in such action and
apportionment of any recoveries or awards resulting therefrom. CVT shall
reasonably take into consideration any comments or concerns MIOL may have in
this regard and shall notify [****] of such comments or concerns;

(b) [****] Participation in Suit by CVT. In the event of any infringement of the
Sublicensed Patent Rights, if [****] agrees to participate in a suit with CVT
against any such infringer of the Sublicensed Patent Rights, then CVT shall
notify MIOL thereof, and the Parties shall consult with each other (and CVT
shall consult with [****]) regarding potential cooperation and participation in
such action and apportionment of any recoveries or awards resulting therefrom.
CVT shall reasonably take into consideration any comments or concerns MIOL may
have in this regard and shall notify [****] of such comments or concerns; and

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Suit by CVT or MIOL. If CVT and/or [****] does not agree to bring suit or to
participate in a suit against any such infringer of the Sublicensed Patent
Rights, or if such infringement concerns only (i) CVT Patent Rights that are not
within the scope of Syntex Patent Rights or (ii) Joint Patent Rights, then in
any such case, as between CVT and MIOL, CVT shall have the first right (but not
the obligation) to take the appropriate steps to remove the infringement or
alleged infringement of such CVT Patent Rights or Joint Patent Rights in the
Territory, including, without limitation, by initiating a suit, proceeding or
other legal action, and CVT shall notify MIOL of any such action taken by CVT in
the Territory. If CVT determines in its sole discretion not to take any steps
after discovering or being notified of the alleged infringement, CVT shall
notify MIOL of such decision, and MIOL shall have the right (but not the
obligation) to take the appropriate steps to remove the infringement or alleged
infringement of such CVT Patent Rights or Joint Patent Rights in the Territory,
including, without limitation, by initiating a suit, proceeding or other legal
action. Each Party shall provide all reasonable cooperation and assistance with
respect to any such action taken by the other Party in the Territory, if
requested by such Party, including but not limited to providing such documents
as are reasonably requested by such Party that are in the non-requesting Party’s
possession and can be provided without violating any confidentiality obligations
to a Third Party. MIOL shall notify CVT of any such action taken by MIOL in the
Territory. Any suit, proceeding or other legal action taken under this
Section 12.3(c) shall be at the sole cost and expense of, and shall be
controlled by, the Party bringing or undertaking it hereunder, who shall be
entitled to all proceeds of any damages or costs recovered in such suit,
proceeding or other legal action. The other Party may choose to be represented
in any such suit, proceeding or other legal action by the initiating Party, by
counsel of the other Party’s own choice, at the other Party’s own cost and
expense. If either Party lacks standing to bring any suit, proceeding or other
legal action hereunder or finds its necessary to join the other Party in it, the
other Party shall execute papers and perform such other actions as may be
reasonably required, including but not limited to procuring Roche’s assistance
and participation in the action; provided, however, that neither Party shall be
required to transfer any right, title or interest in or to any property to the
other Party or any other party to confer standing on a Party hereunder. If
either Party brings suit, the Party taking suit shall keep the other reasonably
apprised regarding such action. Both Parties may elect to bring a suit,
proceeding or other legal action under this Section 12.3(c). In the event of a
joint legal action, the Parties agree that all proceeds of any damages or costs
or awards recovered in such suit, proceeding or other legal action shall be
shared [****] between CVT and MIOL.

12.4 Infringement of Third Party Patents. If any Third Party alleges
infringement of such Third Party’s patent rights by the development,
manufacture, Commercialization, use, sale, offer for sale, import or export of
Products by MIOL, its sublicensees or Affiliates anywhere in the Territory
during the Term, the Party first having notice of such claim shall promptly
notify the other Party in writing, which notice shall set forth the facts of
such claim in reasonable detail. Promptly after such notice is provided by one
Party to the other Party, the Parties shall consult with each other (and CVT
shall consult with Roche as appropriate under the CVT/Roche Agreement) regarding
such alleged infringement.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12.5 Trademarks and Use.

(a) Ownership of Trademarks; Updates to CVT; Transfers.

(i) CVT shall own the Trademarks outside the Territory. Ownership of all
Trademarks in the Territory currently owned by CVT (which consist only of the
Ranexa® and Latixa® marks as registered in the European Union as of the
Effective Date) shall be transferred within thirty (30) days after the Effective
Date to MIOL, and the Parties agree to enter into customary assignment
documentation in order to effectuate such transfer. The Parties intend that
ownership of these marks and all other Trademarks (if any) under this Agreement
shall revert to CVT on termination of the Agreement under certain circumstances
as set forth in Section 16.5(c)(ii). MIOL shall control and undertake the
preparation, prosecution and maintenance of all applications related to the
Trademarks in the Territory, and the enforcement of Trademarks in the Territory,
at MIOL’s sole cost and expense. MIOL shall use its [****] to maintain the
Trademarks in force and effect in the Territory.

(ii) With respect to the Ranexa® and Latixa® marks referred to in
Section 12.5(a)(i), during the Term MIOL shall use [****] to inform CVT of the
status of such Trademarks in the European Patent Office and its member countries
and all other patent offices in the Territory, and MIOL shall: (A) provide to
CVT upon request by CVT the title, filing date and application number of each
application relating to such Trademarks filed by MIOL anywhere in the Territory;
(B) inform CVT upon request regarding the registration of such Trademark by any
patent office in the Territory; and (C) notify CVT in writing regarding any
interference, opposition, re-examination request, appeal or other inter-party
action or proceeding within the scope of any patent office in the Territory
relating to either such Trademark, in which case MIOL shall consult with CVT as
reasonably requested by CVT and shall consider any comments, suggestions, or
strategies suggested by CVT relating to any such proceeding.

(iii) MIOL agrees that it is prohibited during the Term from selling or
transferring any rights to the Ranexa® and Latixa® marks, other than licensing
Affiliates or Third Party sublicensees under this Agreement with rights to use
such Trademarks.

(b) Use of Trademarks; Alternative Trademarks. Where possible, the Product shall
be sold under the Trademark Ranexa®. With JSC consent and subject to Regulatory
Approval, MIOL may propose alternative trademarks to those listed above for
specific countries, with such consent not to be unreasonably withheld. Any new
trademarks developed under this Agreement shall be solely owned by MIOL and
shall be considered “Trademarks” for purposes of this Agreement except for
Sections 12.5(a)(ii) and (iii) (which shall apply only to the Ranexa® and
Latixa® marks), it being agreed that with respect to any other Trademarks (if
any) hereunder MIOL shall provide CVT with such

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

information as CVT may reasonably request from time to time regarding the status
of such other Trademarks in the Territory. All packaging and promotional
materials shall display the Trademarks in a manner consistent with good
commercial practice and applicable regulations. Other than the rights granted
under this Agreement, neither Party shall, without the express prior written
approval of the other Party use in any manner the name, trademark(s) or logo(s)
of the other Party without the express written approval of such Party.

12.6 MIOL Know-How and MIOL Patent Rights. MIOL shall retain ownership of the
MIOL Know-How and MIOL Patent Rights. MIOL shall be responsible, in its sole
discretion, for the filing, prosecution, maintenance and enforcement of all MIOL
Patent Rights at MIOL’s sole cost and expense.

13.0 CONFIDENTIALITY

13.1 Confidentiality. In the course of performance of this Agreement, one Party
(the “Disclosing Party”) may disclose to the other Party (the “Receiving Party”)
or receive from the other Party information which is proprietary and
confidential information relating to the business, products and services of the
disclosing Party or its Affiliates (“Confidential Information”). In addition,
for the purposes of this Agreement, Confidential Information shall not include
information that (in each case as evidenced by written records or other
competent evidence):

(a) was known to the receiving Party at the time of disclosure hereunder by the
disclosing Party;

(b) was generally available to the public or was otherwise part of the public
domain at the time of disclosure hereunder, or became generally available to the
public or otherwise part of the public domain after disclosure hereunder other
than through any act or omission of the receiving Party in breach of this
Agreement;

(c) became known to the receiving Party after disclosure from a source that had
a lawful right to disclose such information to others; or

(d) was independently developed by the receiving Party without the use of any
Confidential Information of the disclosing Party.

Each Party shall protect and keep confidential and shall not use, publish or
otherwise disclose to any third party the other Party’s Confidential Information
for a period of five (5) years from the date of disclosure hereunder, except as
otherwise permitted by this Agreement or with the other Party’s prior consent.
The foregoing notwithstanding, each Party may disclose Confidential Information
of the other Party to the extent such disclosure is reasonably necessary
(i) during any official proceeding before a Governmental Authority, or (ii) in
filing, prosecuting or maintaining a patent applications

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or patents under this Agreement or the CVT/Roche Agreement, provided that the
Party whose Confidential Information is included in such application shall have
the opportunity to review such proposed disclosure at least [****] days (where
practicable) prior to the date of such filing and does not object in writing to
such proposed disclosure, (iii) enforcing rights and/or obligations under this
Agreement, conducting any testing of Products, or in connection with the
manufacturing, supply, export and import of Products under this Agreement or the
Supply Agreement.

13.2 Permitted Disclosures. The Receiving Party shall not be prohibited from
disclosing Confidential Information of the Disclosing Party to the extent such
information is required to be disclosed to Government Authorities or by legal
process or applicable Laws, including without limitation the rules or
regulations of any stock exchange or the SEC, but then only to the limited
extent of such legally required disclosure and provided that (a) the Disclosing
Party is notified at least [****] business days prior to such disclosure by the
Receiving Party and (b) the Receiving Party cooperates as reasonably requested
with the Disclosing Party in attempting to obtain confidential or other
protective treatment of such Confidential Information.

13.3 Publicity.

(a) Public Announcement Relating to Agreement. The Parties agree that the
announcement of the execution of this Agreement shall be in the form of the
press release attached as Exhibit D to this Agreement. Any other publication,
news release or other public announcement relating to the terms of this
Agreement shall first be reviewed and approved by both Parties, which approval
shall not be unreasonably withheld or delayed; provided, however, that a Party
may reuse a previously approved disclosure without having to re-obtain the other
Party’s consent. In addition, notwithstanding the foregoing provisions, any
disclosure under this Section 13.3(a) which is required by Law as advised by the
Party’s legal counsel may be made without the prior consent of the other Party,
although the other Party shall be given prompt notice of any such legally
required disclosure.

(b) Public Announcement Relating to the Product. If either Party intends to
issue a press release that relates to the Product and is reasonably expected to
have a material impact on the Product or the other Party, the Party issuing the
press release shall inform the other Party thereof in advance at least [****]
business days in advance (when feasible) and shall reasonably consider the
non-issuing Party’s comments. For any other press release or public announcement
that relate to the Product, the issuing Party shall provide to the non-issuing
Party prior written notice of the issuance of such press release or public
announcement; provided, however, that a Party may reuse a previously approved
disclosure without having to re-notify the other Party. In addition, any
disclosure under this Section 13.3(b) which is required by Law as advised by the
Party’s legal counsel may be made without the prior consent of the other Party,
although the other Party shall be given prompt notice of any such legally
required disclosure.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

13.4 Publications. Publications and results obtained by MIOL in the course of
conducting any post-marketing Phase IV Study may only be submitted for
publication following scientific review by the JDC and subsequent written
approval by CVT. Written approval or disapproval of the proposed publication
shall be provided by CVT within [****] days for a manuscript, within [****] days
for an abstract for presentation at or inclusion in, the proceedings of a
scientific meeting, and within [****] days for a transcript of an oral
presentation to be given at a scientific meeting. CVT shall be responsible for
all publications and presentations of results of Development carried out on the
Product in accordance with the following provisions: (a) if a scientific
publication is material to the Product or either of the Parties and related to
activities conducted under Joint Development, the non-publishing Party shall
have the right of prior review or of any proposed abstract, manuscript, or
presentation, and the publishing Party shall reasonably consider the
non-publishing Party’s comments; (b) if a scientific publication is material to
the Product or either of the Parties and not related to Joint Development, the
publishing Party shall inform the other Party in advance of such publication and
shall answer the other Party’s questions regarding the publication; and (c) if a
publication is not material to the Product, or either of the Parties, the
publishing Party will make [****] to inform the other Party in advance of such
publication. The non-publishing Party shall respond in writing promptly and in
no event later than [****] days after receipt of the proposed material with
either approval of the proposed material or a specific statement of concern,
including but not limited to the need to seek patent protection, inclusion of
Confidential Information or other factors. In the event of concern, the
submitting Party agrees not to submit any such publication or to make such
presentation that contains such information until the other Party is given a
reasonable period of time (not to exceed [****] days) to seek patent protection
for any material in such publication or presentation that it believes is
patentable, and the submitting Party shall remove from such proposed publication
or presentation any Confidential Information of the other Party and resolve any
other issues as reasonably requested by such other Party. With respect to any
proposed abstracts, manuscripts, or presentations by investigators or other
Third Parties, such materials shall be subject to review under this Section 13.4
to the extent that MIOL or CVT as the case may be, has the right and ability
(after using [****]) to do so.

14.0 REPRESENTATIONS AND WARRANTIES

14.1 Mutual Representations and Warranties. CVT and MIOL each represent, warrant
and covenant to the other that as of the Effective Date: (a) it has the
authority and right to enter into and perform this Agreement and any related
agreements (including the Supply Agreement and the Safety Agreement; (b) its
execution, delivery and performance of this Agreement and any related agreements
(including the Supply Agreement and the Safety Agreement) will not conflict in
any material fashion with the terms of any other agreement to which it is or
becomes a party or by which it is or becomes bound; (c) it shall comply in all
material respects with all laws, rules, regulations and other governmental
requirements applicable to it under this Agreement; (d) no consent of any Third
Party is required for either Party to grant the licenses and rights granted to
the other

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Party under this Agreement and/or to perform its obligations hereunder; and
(e) it has not as of the Effective Date, and during the Term of the Agreement
will not, enter into any written agreement with a Third Party which conflicts
with the rights granted to the other Party under this Agreement.

14.2 CVT Representations, Warranties and Covenants. CVT hereby represents
warranties and covenants to MIOL as follows as of the Effective Date:

(a) CVT Controls the CVT Patent Rights, CVT Know-How and Trademarks, and to the
knowledge of CVT there are no other Patent Rights or Know-How covering or
relating to the Compound or the Product;

(b) To the knowledge of CVT, there has been no breach, threatened breach or
other grounds for termination of the CVT/Roche Agreement, which is in full force
and effect, and there is no existing or, to the knowledge of CVT, threatened
third party litigation, claims, actions, or other legal proceedings against CVT
in respect of the Product;

(c) CVT has not as of the Effective Date, and during the Term of the Agreement
will not, grant any right to any Third Party that conflicts with the rights
granted to MIOL under this Agreement;

(d) To its knowledge, (i) CVT has not received any notices or communications
which assert that the practice of the CVT Patent Rights, CVT Know-How or
Trademarks infringes any Patent Rights or trademark rights of any Third Party
and (ii) there are no infringement proceedings, actions, suits or complaints
pending against nor any outstanding injunctions, judgments, orders, decrees,
rulings or other charges concerning the CVT Patent Rights, the CVT Know-How or
the Trademarks;

(e) All material information on the efficacy and safety of the Product
(including information related to adverse reactions and US post-marketing
surveillance) which relates to the subject-matter of this Agreement has been
made available to MIOL; and

(f) Any payment obligations under the CVT/Roche Agreement have been timely
fulfilled by CVT.

14.3 Disclaimer of Warranty. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY, AND EACH PARTY HEREBY
DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NON-INFRINGEMENT WITH RESPECT TO THE COMPOUND AND THE PRODUCT.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH PARTY HEREBY DISCLAIMS
ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT,

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MANUFACTURE, USE, SALE AND COMMERCIALIZATION OF THE PRODUCT PURSUANT TO THIS
AGREEMENT WILL BE SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL WITH RESPECT TO
THE PRODUCT WILL BE ACHIEVED, AND EXCEPT AS EXPRESSLY SET FORTH IN SECTION 14.2
ABOVE, CVT MAKES NO REPRESENTATION OR WARRANTY CONCERNING LICENSED KNOW-HOW OR
LICENSED PATENT RIGHTS UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO AS TO
THE VALIDITY OR SCOPE OF THE LICENSED PATENT RIGHTS OR THAT LICENSED PATENT
RIGHTS OR PRODUCTS WILL BE FREE FROM INFRINGEMENT OF THE PATENT RIGHTS OF THIRD
PARTIES.

15.0 INDEMNIFICATION AND INSURANCE

15.1 Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION TO THE
CONTRARY IN THIS AGREEMENT, NEITHER PARTY HERETO WILL BE LIABLE TO EACH OTHER
FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY, PUNITIVE OR
MULTIPLE DAMAGES ARISING OUT OF THIS AGREEMENT, BREACH OF THIS AGREEMENT OR THE
EXERCISE OF SUCH PARTY’S RIGHTS HEREUNDER, OR FOR ANY LOSS OR INJURY TO A
PARTY’S PROFITS OR GOODWILL (INCLUDING REPUTATIONAL INTERESTS) ARISING FROM OR
RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH
DAMAGES. NOTHING IN THIS SECTION 15.1 IS INTENDED TO LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY WITH RESPECT TO THIRD
PARTY CLAIMS OR IN CASE OF [****].

15.2 Indemnification for Third Party Claims.

(a) General Indemnification by CVT. CVT shall defend, indemnify and hold
harmless MIOL, its Affiliates, sublicensees and their respective directors,
officers, employees and agents (collectively, the “MIOL Indemnified Parties”),
from, against and in respect of any and all Actions, liabilities, losses, costs
(including costs of investigation, defense and enforcement of this Agreement),
damages, penalties, or expenses, including in respect of any and all bodily
injury or property damage (in each case, including reasonable attorneys’ and
experts fees and expenses), involving a claim or action of a Third Party or
related to any Product recall or withdrawal in the Territory (collectively,
“Losses”), incurred or suffered by the MIOL Indemnified Parties or any of them
arising from: (i) any breach by CVT of this Agreement (including under Sections
14.1 and 14.2 above); and/or (ii) the [****] by or of CVT, its Affiliates and
their respective directors, officers, employees and agents or any of them;
and/or (iii) the design or Manufacture of the Product (if Manufactured by CVT),
including any product liability claims; and/or (iv) any Third Party claim that
the Products infringe any rights of Third Parties; except, in each case, to the
extent of any Losses for which MIOL must indemnify and hold harmless the CVT
Indemnification Parties under Section 15.2(b).

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) General Indemnification by MIOL. MIOL shall defend, indemnify and hold
harmless CVT, its Affiliates and their respective directors, officers, employees
and agents (collectively, the “CVT Indemnified Parties”), from, against and in
respect of any and all Losses incurred or suffered by the CVT Indemnified
Parties or any of them arising directly from: (i) any breach by MIOL this
Agreement (including under Section 14.1 above); and/or (ii) the [****] by or of
MIOL, its Affiliates and their respective directors, officers, employees and
agents or any of them; and/or (iii) the Commercialization of the Product,
including any product liability claims; and/or (iv) the Manufacture of the
Product by MIOL pursuant to Section 9.1 including any product liability claims;
and/or (v) any Third Party claim that any Product incorporating any MIOL
Know-How (if any) and/or the Trademark infringes any rights of Third Parties;
except, in each case, to the extent of any Losses for which CVT must indemnify
and hold harmless the MIOL Indemnified Parties under Section 15.2(a).

15.3 Claims for Indemnification.

(a) Notice. A Party or person entitled to indemnification under this
Section 15.3 (an “Indemnified Party”) shall give prompt written notification to
the Party from whom indemnification is sought (the “Indemnifying Party”) of the
commencement of any action, suit or proceeding relating to Losses for which
indemnification may be sought or, if earlier, upon the assertion of any such
action or claim by a Third Party (it being understood and agreed, however, that
the failure by an Indemnified Party to give such notice as provided in this
Section 15.1 shall not relieve the Indemnifying Party of its indemnification
obligation under this Agreement except and only to the extent that such
Indemnifying Party is actually prejudiced as a result of such failure to give
such notice hereunder).

(b) Procedures. Within thirty (30) days after delivery of such notification by
the Indemnified Party under Section 15.1(a), the Indemnifying Party shall, upon
written notice thereof to the Indemnified Party, assume control of the defense
of such action, suit, proceeding or claim with counsel reasonably satisfactory
to the Indemnified Party, at the cost and expense of the Indemnifying Party. If
the Indemnifying Party does not assume control of such defense, the Indemnified
Party shall control such defense, at the cost and expense of the Indemnifying
Party.

(i) The Party not controlling such defense may participate therein at its own
cost and expense; provided, however, that if the Indemnifying Party assumes
control of such defense and the Indemnified Party reasonably concludes, based on
advice from counsel, that the Indemnifying Party and the Indemnified Party have
conflicting interests with respect to such action, suit, proceeding or claim,
the Indemnifying Party shall be responsible for the reasonable fees and expenses
of counsel to the Indemnified Party solely in connection therewith; and provided
further, however, that in no event shall the Indemnifying Party be responsible
for the fees and expenses of more than one (1) counsel for all Indemnified
Parties.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) The Party controlling such defense shall keep the other Party advised of
the status of such action, suit, proceeding or claim and the defense thereof and
shall consider recommendations made by the other Party with respect thereto.

(iii) The Indemnified Party shall not agree to any settlement of such action,
suit, proceeding or claim without the prior written consent of the Indemnifying
Party, which shall not be unreasonably withheld or delayed. The Indemnifying
Party shall not agree to any settlement of such action, suit, proceeding or
claim or consent to any judgment in respect thereof that does not include a
complete and unconditional release of the Indemnified Party from all liability
with respect thereto, or that imposes any liability or obligation on the
Indemnified Party without the prior written consent of the Indemnified Party,
which shall not be unreasonably withheld or delayed.

15.4 Insurance. The terms and conditions of this Section 15.4 are not intended
to limit either Party’s liability under the Section 15.2 or otherwise. It is
expressly understood and agreed that the insurance coverage required in this
Section 15.4 is not to be construed as a limitation of MIOL’s indemnity
obligations as set forth in this Agreement.

(a) MIOL. MIOL hereby represents that as of the Effective Date MIOL carries, and
during the Term MIOL will continue to carry at its own expense, in full force
and effect, Third Party liability insurance and product liability insurance with
one or more insurers, each having a Best rating of A10 or better, and a Best
size category of “X” or better, with the general liability insurance having a
limit of liability no less than [****] Euros per occurrence (with sub-limits for
specific occurrences) and a deductible or self-insured retention no greater than
[****] Euros per occurrence, and the product liability insurance having a limit
of liability no less than [****] Euros (€[****]) per occurrence, a deductible or
self-insured retention no greater than [****] Euros (€[****]) per occurrence or
per claim, this to include any general liability insurance or product liability
insurance which is statutorily required with respect to activities of MIOL under
this Agreement. MIOL shall provide CVT with written evidence of such insurance
on the Effective Date and thereafter on each anniversary of the Effective Date
during the Term. Notwithstanding the foregoing, MIOL may self insure any or a
portion of the above required insurance if (i) such self-insurance is effected
through a captive insurance company duly authorized by an appropriate authority
in a favorably recognized domicile; or (ii) MIOL can demonstrate to have
proceeded with adequate accruals in its balance sheet destined only for Third
Party liability and product liability self-insurance; provided, however, that
CVT shall have the right to determine whether it will accept such captive or
self-insurance, such acceptance not to be unreasonably refused or delayed; and
further provided that if MIOL chooses to insure with captive or self-insurance,
(A) the parent

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

company of MIOL shall provide to CVT a written guarantee that the parent company
of MIOL shall be responsible for insurance amounts due under this
Section 15.4(a) that the captive insurance company is unable to pay or that MIOL
is unable to pay through its self-insurance; and (B) if MIOL chooses to insure
with a captive insurance company, the captive insurance company shall provide
written evidence to CVT of insurance which satisfies the insurance amounts
required under this Section 15.4(a) and shall provide CVT with thirty (30) days’
prior written notice of cancellation of the insurance policy or any material
change to the insurance policy.

(b) CVT. CVT hereby represents that as of the Effective Date CVT carries, and
during the Tern CVT will continue to carry, in full force and effect, general
liability insurance and product liability insurance with one or more insurers,
each having a Best rating of A10 or better or an equivalent, and a Best size
category of “X” or better, with the general liability insurance having a limit
of liability no less than [****] Dollars ($[****]) per occurrence and a
deductible or self-insured retention no greater than [****] Dollars ($[****])
per occurrence, and the product liability insurance having a limit of liability
no less than [****] Dollars ($[****]) per occurrence, a deductible or
self-insured retention no greater than [****] Dollars ($[****]) per occurrence
or per claim, and an annual aggregate deductible or retention no greater than
[****] Dollars ($[****]), this to include any general liability insurance or
product liability insurance which is statutorily required with respect to
activities of CVT under this Agreement. CVT shall provide MIOL with written
evidence of such insurance on the Effective Date and thereafter on each
anniversary of the Effective Date during the Term.

16.0 TERM AND TERMINATION

16.1 Term. This Agreement shall commence on the Effective Date and shall expire
on a country-by-country basis upon the later to occur of (a) ten (10) years from
the First Commercial Sale Date of the Product in such country, or (b) expiration
of the last Valid Claim (the “Term”), after which MIOL shall have (i) a
non-exclusive license under the CVT Know-How and CVT Patent Rights (including
CVT’s interest under the Joint Know-How and Joint Patent Rights) to use,
register, package, make, have made, market, Commercialize, sell and have sold
that Product in that country, and (ii) an exclusive (even as to CVT) license to
use the Regulatory Approvals and Pricing Approvals for the Product solely in
connection with the use, registration, Marketing, and sale of that Product
solely in that country, and (iii) an exclusive (even as to CVT) license under
the CVT Know-How for use solely in connection with the use, registration,
Manufacturing, Marketing and sale of that Product in that country, and (iv) MIOL
shall become the permanent owner of any and all Trademark(s) in the Territory.

16.2 Termination for Breach. If either Party believes that the other Party is in
material breach of this Agreement, then the non-breaching Party may deliver
written notice of such breach to the other Party. The allegedly breaching Party
shall have sixty (60) days from such notice to cure such material breach, or ten
(10) business days from

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such notice if such breach consists of a failure to pay monies due and payable
to the other Party under this Agreement (but not Section 9.1.b and not under the
Supply Agreement) (in each case, the “Cure Period”). If the Party receiving
notice of material breach fails to cure such breach within the applicable Cure
Period, the Party originally delivering the notice may, on or after the end of
the Cure Period, terminate this Agreement, effective on written notice to the
other Party. Exercise any contractual remedies available to a Party hereunder
shall not prevent such Party from seeking any available legal and/or equitable
remedies in connection with any material breach of this Agreement.

16.3 Bankruptcy Rights. In the event that this Agreement is terminated or
rejected by a Party or its receiver or trustee under applicable bankruptcy laws
due to such Party’s bankruptcy then all rights and licenses granted under or
pursuant to this Agreement by such Party to the other Party are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
bankruptcy code and any similar law or regulation in any other country, licenses
of rights to “intellectual property” as defined under Section 101(52) of the
United States bankruptcy code. The Parties agree that all intellectual property
rights licensed hereunder, including without limitation, any patents or patent
applications of a Party in any country covered by the license grants under this
Agreement, are part of the “intellectual property” as defined under
Section 101(52) of the United States bankruptcy code subject to the protections
afforded the non-terminating Party under the Section 365(n) of the United States
bankruptcy code, and any similar law or regulation in any other country.

16.4 CVT Right to Terminate. Upon thirty (30) days’ prior written notice to
MIOL, CVT shall have the right to wholly terminate this Agreement if (a) MIOL,
MIOL’s Affiliate or Third Party, as authorized sublicensee, challenges the
validity of any CVT Patent Rights; or (b) on a country by country basis if,
during the first [****] years from the Effective Date, MIOL’s Affiliate or Third
Party, as authorized sublicensee, Commercializing the Product in the country
sells or markets a product in violation of Section 3.4.

16.5 Consequences of Termination for MIOL Breach.

(a) Material Breach by MIOL. In the event of material breach by MIOL or its
Affiliates or sublicensees of any material obligations of MIOL as set forth in
this Agreement, which material breach is not cured during the applicable Cure
Period under Section 16.2 above, upon expiration of the Cure Period, CVT shall
be entitled to terminate this Agreement as provided in Section 16.2; provided,
however, that in the event of any material breach by MIOL or its Affiliates or
sublicensees under Section 6.1(c), which material breach is not cured during the
applicable Cure Period under Section 16.2 above, upon expiration of the Cure
Period, CVT’s sole and exclusive remedies for such material breach are set forth
in Section 6.1(c); and provided further, however, that in the event of any
material breach by MIOL or its Affiliates or sublicensees under Section 6.1(d)
in any country in the Territory outside the Major European Countries, which
material breach is not cured during the applicable Cure Period under
Section 16.2 above, upon expiration of the Cure Period, CVT’s sole and exclusive
remedies for such material breach are set forth in Section 6.1(d).

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) MIOL Sublicensees. Upon any termination of this Agreement by CVT under
Section 16.2, Section 6.1(c) or Section 6.1(d) (in a specific country) or
Section 7.2(b) (in a specific country), all sublicenses with sublicensees who
are Affiliates of MIOL shall be terminated automatically on such termination of
this Agreement (in the case of termination under Section 6.1(d) or
Section 7.2(b), only in the specific country subject to termination), and each
sublicensee of MIOL (other than any Affiliates who are sublicensees of MIOL)
shall be considered a direct licensee of CVT only if the following requirements
are all met: (i) CVT consents in writing in its sole discretion that such
sublicensee shall become a direct sublicensee of CVT under this Agreement;
(ii) such sublicensee is then in full compliance with all terms and conditions
of its sublicense; (iii) all accrued payment obligations to CVT are paid; and
(iv) such sublicense agrees at least [****] days prior to the effective date of
such termination of the licenses granted to MIOL to assume all obligations of
MIOL under this Agreement.

(c) Additional Consequences of Certain Terminations. Upon any termination of
this Agreement by CVT under Section 16.2, Section 6.1(c) or Section 6.1(d) (in a
specific country) or Section 7.2(b) (in a specific country), the following
addition terms and conditions shall apply and shall be fully complied with by
MIOL within [****] days after the effective date of any such termination:

(i) On the effective date of any such termination, MIOL shall have no further
license rights under this Agreement, including with respect to any CVT Know-How,
CVT Patent Rights, CVT’s and MIOL’s interest in Joint Know-How and any Joint
Patent Rights;

(ii) In order to transition all data and information related to the Development,
Manufacture, Distribution and Commercialization activities under the Agreement
to CVT, MIOL at no charge, cost or expense to CVT shall transfer and assign to
CVT all of the following property in the Control of MIOL, its Affiliates or
sublicensees, as any of it relates to the Compound or Products in the Territory:
(A) MIOL’s interest in all Joint Know-How and Joint Patent Rights (including all
pre-clinical and clinical data and results from any Phase IV Studies); (B) all
regulatory documentation, Regulatory Approvals (including the MAA), Product
Approvals, Product registrations, drug master files, drug dossiers, regulatory
correspondence and other documents and/or materials in the Control of MIOL or
its Affiliates or sublicensees which relate in any fashion to the Product or the
Compound; and (C) any Trademark(s) associated with the Product in the Territory
(and the Parties agree to enter into customary assignment documentation in order
to effectuate the foregoing transfer).

(iii) MIOL shall take all necessary measures to formally transfer the MAA and
all other Regulatory Approvals and Pricing Approvals in the Territory back to
CVT;

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) MIOL, its sublicensees and Affiliates, shall have no right to use, refer
to, or cross-reference the MAA or any other Regulatory Approvals or any data or
information contained in any of the foregoing;

(v) CVT shall continue to retain all of the rights set forth in Section 3.2 and,
at no cost or charge to CVT, MIOL (on behalf of itself, its Affiliates and its
sublicensees) shall assign to CVT all of MIOL’s right, title and interest to all
Joint Know-How and Joint Patent Rights, and CVT shall continue to have the
fully-paid-up, perpetual and exclusive right to practice under the Joint Patent
Rights and use the Joint Know-How worldwide to Develop, Manufacture, have made,
use, sell, have sold, import, have imported, export and have exported Products
(or any other products containing the Compound) in the Field of Use anywhere in
the world; and

(vi) Except in the event of a termination for breach of this Agreement by CVT
under Section 16.2, Section 6.1(c) or Section 6.1(d) (in a specific country) or
Section 7.2(b) (in a specific country) , MIOL shall have a period of time to be
agreed upon in writing by the Parties (which shall not exceed [****] months from
the effective date of termination) in which to wind-down its activities and
sell-off in the Territory its remaining stock of Product, in which case all the
terms and conditions of this Agreement shall continue to apply with respect to
such wind-down and sell-off activities (including Article 5 of this Agreement).

(d) Supply Agreement. The Parties agree that the Supply Agreement shall address
the consequences of termination with respect to any continued Manufacture and
supply of Products by MIOL in the event that MIOL is acting as a supplier of the
Product through exercise of its option rights under Section 9.3 above at the
time of termination of the Agreement under Section 16.5(a).

16.6 Consequences of Termination for Breach by CVT.

(a) Material Breach by CVT. In the event of material breach by CVT of any
material obligations of CVT as set forth in this Agreement, which material
breach is not cured during the applicable Cure Period under Section 16.2 above,
upon expiration of the Cure Period, MIOL shall be entitled to terminate this
Agreement as provided in Section 16.2.

(b) Additional Consequences of Certain Terminations. Upon any termination of
this Agreement by MIOL under Section 16.2, the following addition terms and
conditions shall apply and shall be fully complied with by CVT within [****]
days after the effective date of any such termination:

(i) [****]; and

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) If the CVT/Roche Agreement remains in force and effect, MIOL shall have an
exclusive, sublicensable, perpetual license under the CVT Patent Rights and CVT
Know-How (including CVT’s interest in any Joint Know-How and Joint Patent
Rights) to develop, make and have made, and an exclusive fully paid up,
royalty-free, sublicensable, perpetual license to market, use and sell the
Product in the Territory and to use the Regulatory and Pricing Approvals and the
Trademarks associated to the Product in the Territory. In such event, MIOL shall
pay to CVT a royalty of [****] percent ([****]%) of the Net Sales of the Product
for a period corresponding to the Term.

16.7 Survival. The provisions of this Agreement set forth in Sections 4.3(b),
6.7, 18.1 and 18.2 and Articles 5, 12, 13, 14, 15, 16 and 17 to the extent
applicable shall survive the expiration or termination of this Agreement.
Expiration or termination of this Agreement shall not relieve either Party of
any liability which accrued hereunder prior to the effective date of such
expiration or termination nor prejudice either Party’s right to obtain
performance of any obligation which accrued hereunder prior to the effective
date of such expiration or termination. The remedies provided under this Article
16.0 are cumulative and are not exclusive of other remedies available to a Party
in law or equity.

16.8 Force Majeure. Neither Party shall be liable to the other for loss or
damages or shall have any right to terminate this Agreement (except as otherwise
provided in this Agreement) for any default or delay of the other Party, or an
agent of a Party, in its performance under this Agreement that is attributable
to an act of God, flood, fire, explosion, strike, lockout, labor dispute,
casualty or accident, war, revolution, civil commotion, act of public enemies,
blockage or embargo, injunction, law, order, proclamation, regulation,
ordinance, demand or requirement of any government or subdivision, authority or
representative of any such government, to the extent beyond the reasonable
control of the affected Party (in any case, a “Force Majeure Event”). The Party
affected by such Force Majeure Event shall give prompt written notice of any
Force Majeure Event to the other Party. The Party giving such notice shall
thereupon be excused from such of its obligations hereunder for the period of
time that it is so disabled by such Force Majeure Event, provided that the Party
suffering the Force Majeure Event shall make its [****] to resume performance of
such obligations as soon as practicable. The Parties shall come together to
discuss in good faith, appropriate measures to deal with such Force Majeure
Event and give effect to this Agreement to the extent possible.

17.0 DISPUTE RESOLUTION

17.1 Consensus. CVT and MIOL shall, at all times, use good faith efforts to
attempt to reach a consensus between them in respect of all matters under the
Agreement.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

17.2 Escalation Provisions. In the event that despite good faith efforts, CVT
and MIOL are unable to reach consensus on any material matter under the
Agreement, the Parties shall refer such matter to a dispute escalation process
in accordance with the following provisions. Such matter shall be referred to
the Parties’ CEO’s (or their senior-level designee) for attempted resolution
within thirty (30) days. In the event the Parties are unable to reach resolution
(whether through the JOC, JDC, JSC or this dispute escalation provision), within
such thirty (30) day period, each Party shall be free to pursue any remedy that
may be available to it at law or equity, except as otherwise expressly provided
in this Agreement.

18.0 MISCELLANEOUS PROVISIONS

18.1 Notices. Any notice, request, delivery, demand, report, accounting,
approval or consent required or permitted to be given under this Agreement by
one of the Parties to the other Party shall be in writing and shall be deemed
sufficiently given (a) on the same day as delivery if delivered in person,
(b) on the same day as delivery if transmitted by telecopier (with machine
confirmation of complete delivery ) in any case by 5:00 p.m. local time
(provided that in the case of any notice of default hereunder such telecopy
delivery of notice shall be immediately followed by an additional notice in
accordance with (c) or (d) below), (c) on the next business day following
deposit with a reputable overnight courier service, and (d) in three
(3) business days after deposit by registered or certified mail, in any case
addressed to the Party to whom such notice, request, delivery, demand, report,
accounting, approval or consent is directed at such Party’s address shown below
or such other address as such Party shall have last given by notice to the other
Party in accordance with this Section 18.1:

 

If to CVT, addressed to:

   CV Therapeutics, Inc.    3172 Porter Drive    Palo Alto, CA 94304    Attn:
General Counsel    Fax: 650-858-0388

If to MIOL, addressed to:

   Menarini International Operations Luxembourg SA    1 Avenue de la Gare   
L-1611, Luxembourg GD    Attention: Managing Director    Fax: +352-26-497649

18.2 Governing Law. This Agreement shall be governed by and construed in
accordance with, and any court action regarding this Agreement shall apply, the
laws of the State of New York, excluding its choice of law principles.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

18.3 Entire Agreement. This Agreement is the entire agreement and understanding
between the Parties with respect to the subject matter hereof, and supersedes
and cancels any and all prior negotiations, correspondence, understandings and
agreements, whether written or oral, between the Parties respecting the subject
matter hereof. No amendment or other modification of this Agreement shall be
binding on either Party unless reduced to writing and signed by an authorized
officer of each Party. In the event of a conflict between this Agreement and any
Exhibit to this Agreement, the terms of this Agreement shall govern.

18.4 Assignment; Successors. This Agreement shall not be assignable nor the
rights hereunder transferred in any way by MIOL except by prior written consent
of CVT, not to be unreasonably withheld, conditioned or delayed; provided,
however, that MIOL may assign this Agreement in whole or in part to an Affiliate
on reasonable prior written notice to CVT of such assignment on the condition
that MIOL shall remain liable hereunder for the prompt payment and performance
of all obligations of the assignee. CVT, in its sole discretion, shall have the
right to sell, assign, transfer to or otherwise encumber in favor of one or more
Third Parties CVT’s rights to receive all or any portion of the royalties due
for the Product under Section 4.3 of the Agreement. Any assignment made other
than in accordance with this Section 18.4 shall be wholly void and invalid, and
the assignee in any such assignment shall acquire no rights whatsoever, and CVT
shall not be required to recognize such purported assignment. This Agreement
shall be binding upon, and shall inure to the benefit of, all permitted
successors and assigns.

18.5 Waiver. The waiver by either Party of any breach of or default under any
provision of this Agreement or the failure of either Party to enforce any
provision of this Agreement or to exercise any right under this Agreement shall
not be construed as a waiver of any other breach or default or a waiver of any
such right or provision hereunder.

18.6 Severability. If any part of this Agreement shall be held invalid, illegal
or unenforceable by any court of authority having jurisdiction over this
Agreement or either Party or under applicable law or regulation, such part shall
be ineffective only to the extent of such invalidity, illegality or
unenforceability, and this Agreement shall endure except for such ineffective
part. The Parties shall consult one another and use [****] to agree on a valid
and enforceable provision that is a reasonable substitute for such ineffective
part in view of the intent of this Agreement.

18.7 No Other Rights. No rights or licenses, express or implied, are granted to
either Party by this Agreement to use in any manner any trade name or trademark
of the other Party, or any other intellectual property that is not expressly
covered by this Agreement.

18.8 Headings. Headings are for the convenience of reference only and shall not
control the construction or interpretation of any of the provisions of this
Agreement.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

18.9 Independent Contractors; No Agency or Partnership. Neither Party shall have
any responsibility for the hiring, firing or compensation of the other Party’s
employees or for any employee benefits. No employee or representative of a Party
shall have any authority to bind or obligate the other Party to this Agreement,
or to make any statements, representations, warranties or commitments on behalf
of the other Party, or to create or impose any contractual or other liability on
the other Party without the other Party’s written approval. Nothing in this
Agreement is intended or shall be deemed to constitute a partnership, agency,
employer-employee, or joint venture relationship between the Parties. For all
purposes, and notwithstanding any other provision of this Agreement, the status
of the Parties under this Agreement shall be that of independent contractor.

18.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original for all purposes, but all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Parties each have caused this Agreement to be duly
executed by its duly authorized representative as of the date set forth above.

 

CV THERAPEUTICS, INC.     MENARINI INTERNATIONAL OPERATIONS LUXEMBOURG SA By:  
/s/ Louis G. Lange     By:   /s/ Giovanni d’Aubert Name:    Louis G. Lange,
M.D., Ph.D.     Name:    Giovanni d’Aubert Title:   Chairman and CEO     Title:
  Managing Director       By:   /s/ Sandro Casini       Name:   Sandro Casini  
    Title:   Director

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

73